EXHIBIT 10.1

EXECUTION VERSION

SECOND AMENDED & RESTATED INVESTMENT AGREEMENT

dated as of August 11, 2010

by and among

HAMPTON ROADS BANKSHARES, INC.,

CARLYLE GLOBAL FINANCIAL SERVICES PARTNERS, L.P.

and

ACMO-HR, L.L.C.

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page ARTICLE I PURCHASE; CLOSINGS    5

1.1.

     Issuance, Sale and Purchase    5

1.2.

     Closings; Deliverables for Closings; Conditions of Closings    6

1.3.

     Escrow    12 ARTICLE II REPRESENTATIONS AND WARRANTIES    12

2.1.

     Certain Terms    12

2.2.

     Representations and Warranties of the Company    13

2.3.

     Representations and Warranties of Anchor Investors    30 ARTICLE III
COVENANTS    32

3.1.

     Conduct of Business Prior to Second Closing    32

3.2.

     No Shop.    34

3.3.

     Access; Reports; Confidentiality    34

3.4.

     Filings; Other Actions    35

3.5.

     Governance Matters    37

3.6.

     Avoidance of Control    39

3.7.

     Notice of Certain Events    40

3.8.

     Commercially Reasonable Efforts    40

3.9.

     Preemptive Rights    40

3.10.

     Most Favored Nation    42

3.11.

     Transfer Taxes    43

3.12.

     Legend    43

3.13.

     Continued Listing Authorization    44

3.14.

     Registration Rights    44

3.15.

     Certain Other Transactions    57

3.16.

     Articles of Amendment    58

3.17.

     Exchange Offers    58

3.18.

     Rights Offering    58 ARTICLE IV TERMINATION    59

4.1.

     Termination    59

4.2.

     Effects of Termination    60 ARTICLE V INDEMNITY    61

5.1.

     Indemnification by the Company    61

5.2.

     Indemnification by the Anchor Investors    62

5.3.

     Notification of Claims    63

5.4.

     Indemnification Payment    64

5.5.

     Exclusive Remedies    64 ARTICLE VI MISCELLANEOUS    65

6.1.

     Survival    65

6.2.

     Expenses    65

6.3.

     Other Definitions    65

6.4.

     Independent Nature of Anchor Investors’ Obligations and Rights    70

 

i



--------------------------------------------------------------------------------

6.5.

     Amendment and Waivers    70

6.6.

     Amendment and Restatement of Original Investment Agreement    70

6.7.

     Counterparts and Facsimile    71

6.8.

     Governing Law    71

6.9.

     Jurisdiction    71

6.10.

     WAIVER OF JURY TRIAL    71

6.11.

     Notices    71

6.12.

     Entire Agreement    73

6.13.

     Successors and Assigns    73

6.14.

     Captions    73

6.15.

     Severability    73

6.16.

     Third Party Beneficiaries    73

6.17.

     Public Announcements    73

6.18.

     Specific Performance    74

6.19.

     No Recourse    74

6.20.

     Consent to Supplemental Waiver    74

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

Schedule I – Knowledge

Schedule II – Exchange Offer

Schedule III – Additional Disclosures

Exhibit A – Form of Voting Agreement

Exhibit B – Passivity or Anti-Association Commitments

Exhibit C – Legal Opinion

Exhibit D – Acknowledgement and Waiver of Executive Officers

Exhibit E – Acknowledgement and Waiver of Directors

Exhibit F – Preferred Stock Articles of Amendment

Exhibit G – General Articles of Amendment

Exhibit H – Equity Commitment Letter

 

3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED INVESTMENT AGREEMENT, dated as of August 11, 2010
(this “Agreement”), by and among Hampton Roads Bankshares, Inc., a Virginia
corporation (the “Company”), Carlyle Global Financial Services Partners, L.P.
and ACMO-HR, L.L.C. (each, an “Anchor Investor”, and collectively, the “Anchor
Investors”).

RECITALS:

A. Second Amended and Restated Agreement. In connection with the execution of
the Additional Agreements (as defined in Recital C), the Company and the Anchor
Investors desire to amend and restate, in its entirety, the Investment
Agreement, dated as of May 23, 2010 (the “Original Investment Agreement”), and
the Amended and Restated Investment Agreement, dated as of June 30, 2010 (the
“Amended and Restated Investment Agreement”), by among the Company and the
Anchor Investors, with this Agreement.

B. The Investment. The Company intends to issue and sell to the Anchor
Investors, and the Anchor Investors, severally and not jointly, intend to
purchase from the Company, the number of shares of Common Stock of the Company
(the “Common Stock” or “Common Shares”) as will result in (i) the Carlyle Anchor
Investor owning a number of Common Shares equal to 23.3% of the shares of Common
Stock outstanding immediately after giving effect to the transactions
contemplated by the Transaction Documents (and assuming the Rights Offering is
fully subscribed without use of the backstop commitments) for an aggregate
purchase price of $72,982,786 and (ii) the Anchorage Anchor Investor owning a
number of Common Shares equal to 21.3% of the shares of Common Stock outstanding
immediately after giving effect to the transactions contemplated by the
Transaction Documents (and assuming the Rights Offering is fully subscribed
without use of the backstop commitments) for an aggregate purchase price of
$66,708,076 (the “Investment”). Subject to the satisfaction or waiver of the
terms and conditions to be satisfied at or prior to the First Closing, a portion
of the Common Shares to be purchased pursuant to the Investment shall be
purchased at the First Closing and, subject to the satisfaction or waiver of the
conditions to be satisfied at or prior to the Second Closing, the remainder of
the Common Shares to be purchased pursuant to the Investment shall be purchased
at the Second Closing.

C. Other Private Placements. The Company intends to effect one or more private
placement transactions of Common Stock to accredited investors (the “Additional
Investors”, and together with the Anchor Investors, the “Investors”) with the
closing of such transactions to occur simultaneously with the First Closing (the
“Other Private Placements”). The Investment and the Other Private Placements are
currently anticipated to generate approximately $255.0 million of gross proceeds
to the Company, and the Company, in connection with the Other Private
Placements, shall enter into agreements with the Additional Investors (including
the CapGen Investment Agreement) (the “Additional Agreements”).

D. TARP Exchange. The United States Department of Treasury (the “Treasury”)
holds (i) 80,347 shares of Fixed Rate Cumulative Perpetual Preferred Stock,
Series C (the “TARP Preferred Stock”) and (ii) a warrant, dated December 31,
2008, to purchase 1,325,858 shares of the Common Stock at an exercise price of
$9.09 per share (the “TARP Warrant”). On the terms and subject to the conditions
set forth in a letter dated May 18, 2010 from Treasury to the Company (the
“Treasury Letter”), and an Exchange Agreement to be executed by the Treasury and
the Company incorporating the terms of the Treasury Letter (the “Exchange
Agreement”), the Company intends to exchange the TARP Preferred Stock for a new
series of mandatorily convertible preferred stock (the “Convertible Preferred
Stock”), which such shares the Company will then convert into 52,225,550 shares
of Common Stock (subject to adjustment as provided therein), and to amend the
TARP Warrant to, among other things, reduce the exercise price thereof to $0.40
per share (collectively, the “TARP Exchange”).

 

4



--------------------------------------------------------------------------------

E. Exchange Offers. Prior to the First Closing, the Company intends to conduct
exchange offers (the “Exchange Offers”) pursuant to which the Company will offer
to exchange each share of the Non-Convertible Non-Cumulative Perpetual Preferred
Stock, Series A (the “Series A Preferred Stock”) for Common Shares and each
share of the Non-Convertible Non-Cumulative Perpetual Preferred Stock, Series B
(the “Series B Preferred Stock”) for Common Shares, in each case on the terms
set forth on Schedule II hereto.

F. Charter Amendment and Stockholder Proposals. In connection with the
transactions contemplated hereby and the Exchange Offers, the Company will call
a special meeting of stockholders for the purpose of (i) increasing the
authorized number of Common Shares to an amount necessary to consummate the
transactions contemplated by the Transaction Documents and the other
transactions referred to herein and therein, (ii) amending the terms of the
Series A Preferred Stock and the Series B Preferred Stock, (iii) approving the
issuance of the Common Shares pursuant to NASDAQ Marketplace Rules 5635(b) and
5635(d), (iv) approving a reverse stock split of the Common Shares, if such
approval is required by the NASDAQ Marketplace Rules or as the Company otherwise
deems necessary and (v) adopting certain other amendments to the Articles of
Incorporation of the Company.

G. The Rights Offering. Following the First Closing, the Company will commence a
rights offering providing holders of record of the Common Stock on the day prior
to the First Closing Date with the right to invest in Common Stock at the same
price per share paid by the Anchor Investors. The rights will be
non-transferable and will provide for the purchase of not less than $20 million
and up to $40 million of Common Stock by such existing stockholders, as
determined by the Company.

H. Voting Agreements. Each of the members of the Board of Directors has entered
into separate voting agreements substantially in the form of Exhibit A hereto
whereby such member of the Board of Directors agrees to vote their shares of
Common Stock in favor of the Stockholder Proposals.

I. Equity Commitment Letter. Concurrently with the execution and delivery of
this Agreement, and as a condition to the willingness of the Company to enter
into this Agreement, the Anchorage Anchor Investor and Anchorage Capital Master
Offshore, Ltd. (“ACMO”) have entered into an equity commitment letter, dated as
of the date hereof (the “Equity Commitment Letter”), which supersedes that
certain equity commitment letter dated May 23, 2010, and that certain equity
commitment letter dated June 30, 2010, between ACMO and the Anchorage Anchor
Investor.

NOW, THEREFORE, in consideration of the foregoing mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Anchor Investor,
severally and not jointly, hereby agree as follows:

ARTICLE I

PURCHASE; CLOSINGS

1.1. Issuance, Sale and Purchase.

(a) At the First Closing, subject to the terms and conditions set forth herein,
the Company agrees to issue and sell (i) to the Carlyle Anchor Investor, and the
Carlyle Anchor Investor, severally and not jointly with the Anchorage Anchor
Investor, agrees to purchase from the Company, free and clear of any Liens, the
number of Common Shares (excluding any shares of Common Stock issuable upon
exercise in full of the warrant to be issued to an Affiliate of the Carlyle
Anchor Investor pursuant to the Carlyle Investor Letter (the “Carlyle Warrant”))
equal to 24.1% of the shares of Common Stock

 

5



--------------------------------------------------------------------------------

outstanding immediately after giving effect to the transactions contemplated by
the Transaction Documents to occur simultaneously with or prior to the First
Closing Date, for an aggregate purchase price of $65,982,786 payable by the
Carlyle Anchor Investor to the Company and (ii) to the Anchorage Anchor
Investor, and the Anchorage Anchor Investor, severally and not jointly with the
Carlyle Anchor Investor, agrees to purchase from the Company, free and clear of
any Liens, the number of Common Shares (excluding any shares of Common Stock
issuable upon exercise in full of the warrants to be issued to an Affiliate of
the Anchorage Anchor Investor pursuant to the Anchorage Investor Letter (the
“Anchorage Warrants”, and together with the Carlyle Warrant, the “Warrants”))
equal to 22.4% of the shares of Common Stock outstanding immediately after
giving effect to the transactions contemplated by the Transaction Documents to
occur simultaneously with or prior to the First Closing Date, for an aggregate
purchase price of $61,208,076 payable by the Anchorage Anchor Investor to the
Company (the amounts payable pursuant to clause (i) and (ii) above, collectively
the “First Purchase Price”).

(b) At the Second Closing, subject to the terms and conditions set forth herein,
the Company agrees to issue and sell (i) to the Carlyle Anchor Investor, and the
Carlyle Anchor Investor, severally and not jointly with the Anchorage Anchor
Investor, agrees to purchase from the Company, free and clear of any Liens, the
number of Common Shares (excluding any shares of Common Stock issuable upon
exercise in full of the Carlyle Warrant) equal to 23.3% of the shares of Common
Stock outstanding immediately after giving effect to the Rights Offering and the
other transactions contemplated by the Transaction Documents to occur
simultaneous with or prior to the Second Closing (including the backstop
purchase to be provided, if required, by CapGen pursuant to the CapGen
Investment Agreement), for an aggregate purchase price of $7,000,000 payable by
the Carlyle Anchor Investor to the Company and (ii) to the Anchorage Anchor
Investor, and the Anchorage Anchor Investor, severally and not jointly with the
Carlyle Anchor Investor, agrees to purchase from the Company, free and clear of
any Liens, the number of Common Shares (excluding any shares of Common Stock
issuable upon exercise in full of the Anchorage Warrants) equal to 21.3% of the
shares of Common Stock outstanding immediately after giving effect to the
transactions contemplated by the Transaction Documents to occur simultaneous
with or prior to the Second Closing (including the backstop purchase to be
provided, if required, by CapGen pursuant to the CapGen Investment Agreement),
for an aggregate purchase price of $5,500,000 payable by the Anchorage Anchor
Investor to the Company (the “Second Purchase Price”; and together with the
First Purchase Price, the “Purchase Price”).

1.2. Closings; Deliverables for Closings; Conditions of Closings.

(a) First Closing. The closing of the purchase of the Common Shares by the
Anchor Investors pursuant to Section 1.1(a) (the “First Closing”) shall occur on
the second Business Day following the satisfaction or waiver of the conditions
to the First Closing set forth in Section 1.2(d) (other than those conditions
that by their nature are to be satisfied at the First Closing, but subject to
the satisfaction or waiver of those conditions) (provided, that the Company
shall provide the Anchor Investors with notice of the First Closing Date and
provided further that the First Closing Date shall be postponed as necessary to
ensure that the First Closing Date occurs no earlier than ten (10) Business Days
after the foregoing notice has been provided by the Company to the Anchor
Investors) at the offices of Simpson Thacher & Bartlett located at 425 Lexington
Avenue, New York, NY 10017 or such other date or location as agreed in writing
by the parties. The date of the First Closing is referred to as the “First
Closing Date.”

(b) Second Closing. The closing of the purchase of the Common Shares by the
Anchor Investors pursuant to Section 1.1(b) (the “Second Closing”) shall occur
on the date of the closing of the Rights Offering and the backstop purchase to
be provided, if required, by CapGen pursuant to the CapGen Investment Agreement
following the satisfaction of the conditions to the Second Closing set forth in
Section 1.2(f) (other than those conditions that by their nature are to be
satisfied at the Second

 

6



--------------------------------------------------------------------------------

Closing, but subject to the satisfaction or waiver of those conditions)
(provided, that the Company shall provide the Anchor Investors with notice of
the Second Closing Date and provided further that the Second Closing Date shall
be postponed as necessary to ensure that the Second Closing Date occurs no
earlier than ten (10)F Business Days after the foregoing notice has been
provided by the Company to the Anchor Investors) at the offices of Simpson
Thacher & Bartlett located at 425 Lexington Avenue, New York, NY 10017 or such
other date or location as agreed in writing by the parties. The date of the
Second Closing is referred to as the “Second Closing Date.” The term “Closing”
shall apply to the First Closing and/or the Second Closing, as applicable and
the term “Closings” shall refer to the First Closing and the Second Closing,
collectively. The term “Closing Date” shall apply to the First Closing Date
and/or the Second Closing Date, as applicable and the term “Closing Dates” shall
refer to the First Closing Date and the Second Closing Date, collectively.

(c) First Closing Deliverables. At the First Closing the parties shall make the
following deliveries:

(A) The Company shall have delivered to each Anchor Investor a certificate
evidencing the incorporation and good standing of the Company and each of the
Company Subsidiaries as of a date within ten (10) Business Days before the First
Closing Date;

(B) The Company shall have delivered (or shall deliver concurrently with the
First Closing) to each Anchor Investor the number of the Common Shares to be
purchased pursuant to Section 1.1(a) registered in the name of such Anchor
Investor;

(C) The Company shall have delivered to such Anchor Investor such other
documents relating to the purchase and sale of the Common Shares contemplated by
this Agreement as such Anchor Investors shall have reasonably requested; and

(D) The Escrow Agent shall deliver concurrently with the First Closing the
Escrow Funds comprising the First Purchase Price by wire transfer of immediately
available funds to the account provided to the Escrow Agent by the Company at
least one (1) Business Day prior to the First Closing Date (the “Company
Account”); provided, however, that any Anchor Investor that is an investment
company registered under the Investment Company Act of 1940, as amended, shall
not be required to deliver the Purchase Price prior to its receipt of the Common
Shares purchased by it hereunder.

(d) First Closing Conditions. (1) The respective obligations of each Anchor
Investor, on the one hand, and the Company, on the other hand, to consummate the
First Closing are each subject to the satisfaction or written waiver by the
Company and the Anchor Investors of the following conditions prior to the First
Closing:

(A) No provision of any Law and no judgment, injunction, order or decree shall
prohibit the First Closing or the Second Closing or shall prohibit or restrict
the Anchor Investors or any of their Affiliates from owning or voting any Common
Shares to be purchased pursuant to the Transaction Documents;

(B) All Governmental Consents required to have been obtained at or prior to the
First Closing Date in connection with the execution, delivery or performance of
the Transaction Documents and the consummation of the transactions contemplated
hereby and thereby (including the transactions to be effected at the Second
Closing) shall have been obtained and shall be in full force and effect;

 

7



--------------------------------------------------------------------------------

(C) The waiting period (and any extension thereof) applicable to the
consummation of the transactions contemplated by the Transaction Documents under
the HSR Act shall have expired or been earlier terminated; and

(D) The General Stockholder Proposals shall have been approved and adopted and
the General Articles of Amendment shall have been duly filed with the
Commonwealth of Virginia State Corporation Commission and shall be in full force
and effect.

(2) The obligation of each Anchor Investor to purchase the Common Shares to be
purchased by it at the First Closing is also subject to the satisfaction or
written waiver by such Anchor Investor of the following conditions prior to the
First Closing:

(A) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects on and as of May 23, 2010
and on and as of the First Closing Date as though made on and as of the First
Closing Date, except where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect with respect to the Company (and except that
(1) representations and warranties made as of a specified date shall be true and
correct as of such date and (2) the representations and warranties of the
Company set forth in Section 2.2(b) (but only with respect to the last sentence
thereof), Section 2.2(c), Section 2.2(f) and Section 2.2(q)(4) shall be true and
correct in all respects;

(B) The Company shall have performed and complied with in all material respects
all agreements, covenants and conditions required by the Transaction Documents
to be performed by it on or prior to the First Closing Date (except that with
respect to agreements, covenants and conditions that are qualified by
materiality, the Company shall have performed and complied with such agreements,
covenants and conditions, as so qualified, in all respects);

(C) Each Anchor Investor shall have received a certificate, dated as of the
First Closing Date, signed on behalf of the Company by a senior executive
officer certifying to the effect that the conditions set forth in
Section 1.2(d)(2)(A) and Section 1.2(d)(2)(B) have been satisfied on and as of
the First Closing Date;

(D) The Investors, the Company and the Escrow Agent shall have executed and
delivered the Escrow Agreement (as defined below) and the Escrow Agent shall
have received prior to 5:00 pm (EST) on the Business Day immediately preceding
the First Closing Date escrow funds in an amount equal to the anticipated
proceeds from the sale of the Common Shares, in each case at a price per share
of $0.40, in an aggregate amount of not less than $255,000,000;

(E) Each Anchor Investor shall have received written confirmation, satisfactory
in its reasonable good faith judgment, from the Board of Governors of the
Federal Reserve System (the “Federal Reserve”) and the Virginia Bureau of
Financial Institutions (the “BFI”) to the effect that (or, with respect to
clause (iii), each Anchor Investor shall otherwise be reasonably satisfied that)
the purchase of the Common Shares and the consummation of the Closings and the
transactions contemplated by the Transaction Documents will not result in the
Anchor Investor or any of its Affiliates

 

8



--------------------------------------------------------------------------------

being deemed in control of the Company for purposes of (i) the Bank Holding
Company Act of 1956, as amended (the “BHC Act”), (ii) the Code of Virginia, or
(iii) the cross-guaranty liability provisions of the Federal Deposit Insurance
Act, as amended (the “FDI Act”), or (iv) otherwise being regulated as a bank
holding company within the meaning of the BHC Act;

(F) Each Anchor Investor shall have received from the Federal Reserve a written
non-objection to the notice filed by such Anchor Investor in connection with its
purchase of shares of Common Stock pursuant to the Change of Bank Control Act of
1978, as amended;

(G) There shall not be any action taken, or any Law enacted, entered, enforced
or deemed applicable to the Company or the Company Subsidiaries, the Anchor
Investors or the transactions contemplated by the Transaction Documents, by any
Governmental Entity, whether in connection with the Governmental Consents
specified in Section 1.2(d)(1)(B) or otherwise, which imposes any restriction or
condition (other than such restrictions as are described in the passivity or
anti-association commitments described on Exhibit B hereto) which any Anchor
Investor determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome or would reduce the benefits of the transactions
contemplated hereby to such Anchor Investor to such a degree that such Anchor
Investor would not have entered into the Transaction Documents had such
condition or restriction been known to it on May 23, 2010 (any such condition or
restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
members of any Anchor Investor or its Affiliates or its investment advisors,
other than Anchorage Capital Partners, L.P. and Anchorage Capital Partners
Offshore, Ltd., shall be deemed a Burdensome Condition unless otherwise
determined by such Anchor Investor in its sole discretion);

(H) As of the First Closing Date, the Company and the Company Subsidiaries shall
have, on a consolidated basis, (a) at least $200,000,000 in (i) cash and due
from banks, (ii) deposits in other banks, (iii) overnight funds sold and due
from the Federal Reserve Bank and (iv) securities available for sale that have
not been pledged and for which a liquid market and price quotations are
immediately available through a major securities dealer; and (b) at least
$2,200,000,000 in non-brokered deposits (including money market, demand,
checking, savings and transactional accounts and certificates of deposits);

(I) Since May 23, 2010, a Material Adverse Effect shall not have occurred and no
change or other event shall have occurred that, either individually or in the
aggregate, would reasonably be likely to have a Material Adverse Effect;

(J) The Company shall have received (or shall receive concurrently with the
First Closing) proceeds from the sale of Common Shares pursuant to the
Investment at the First Purchase Price set forth herein and from the Other
Private Placements, in each case at a price per share of $0.40, in an aggregate
amount of not less than $235,000,000;

(K) Either (i) not less than 100% of the aggregate liquidation preference of the
outstanding shares of the Series A Preferred Stock and the Series B Preferred
Stock shall have been exchanged for Common Shares pursuant to the Exchange
Offers or (ii) (A) not less than 51% of the aggregate liquidation preference of
the outstanding shares of

 

9



--------------------------------------------------------------------------------

the Series A Preferred Stock and the Series B Preferred Stock shall have been
exchanged for Common Shares pursuant to the Exchange Offer and (B) the Series A
Stockholder Proposals and the Series B Stockholder Proposals shall have been
approved and adopted and the Preferred Stock Articles of Amendment shall have
been duly filed with the Commonwealth of Virginia State Corporation Commission
and shall be in full force and effect.

(L) (1) All of the Convertible Preferred Stock issued by the Company shall have
been Tier 1 capital at all times while outstanding under applicable Law and
Federal Reserve regulations and guidelines, unless all conditions to conversion
of all shares of Convertible Preferred Stock were satisfied or waived in writing
prior to the issuance of such shares and such Convertible Preferred Stock was
issued and converted into Common Stock on the same day; and
(2) contemporaneously with the First Closing, all of the TARP Preferred Stock
shall have been exchanged for or converted into 52,225,550 shares of Common
Stock, directly or through an exchange into and conversion of the Convertible
Preferred Stock into Common Stock immediately following and on the same day the
Convertible Preferred Stock was issued;

(M) The TARP Warrants shall have been amended to reflect the reduced conversion
price of $0.40 per share pursuant to the terms and conditions of the Treasury
Letter;

(N) At any time after May 23, 2010, the Company shall not have agreed to enter
into or entered into (a) any agreement or transaction in order to raise capital
or (b) any transaction that resulted in, or would result in if consummated, a
Change in Control of the Company, in each case, other than in connection with
the transactions contemplated by the Transaction Documents;

(O) The Board of Directors shall have eleven (11) members, including two
Designated Anchor Investor Directors, one designated by the CapGen Investor and
the chief executive officer of the Company;

(P) Each Anchor Investor shall have received a certificate signed on behalf of
the Company by a senior executive of the Company, dated as of the First Closing
Date, certifying (a) the resolutions adopted by the Board of Directors or a duly
authorized committee thereof approving the transactions contemplated by the
Transaction Documents and the issuance of the Common Shares in the Other Private
Placements, (b) the current versions of the Articles of Incorporation, as
amended, and By-Laws, as amended, of the Company and (c) as to the signatures
and authority of the individuals signing this Agreement and related documents on
behalf of the Company.

(Q) At the First Closing, the Company shall have caused each Anchor Investor to
receive, substantially in the forms set forth as Exhibit C hereto, opinions of
Williams Mullen, counsel to the Company.

(R) (i) No later than 30 days after May 23, 2010, the Company shall have caused
each of the executives identified in the Disclosure Schedules relating to
Section 2.2(x)(7)(A), and each member of the Board of Directors, to execute an
acknowledgement and a waiver, in the form attached as Exhibit D or Exhibit E
hereto, as applicable and (ii) prior to the First Closing, the Company shall
amend all Benefit Plans identified in the Disclosure Schedules relating to
Section 2.2(x)(7) to clarify that the

 

10



--------------------------------------------------------------------------------

transactions contemplated by the Transaction Documents shall not result in or
accelerate any payment or severance benefit becoming due to any current of
former employee, officer or director of the Company or any Company Subsidiary;
and

(S) The Common Stock, including the Common Shares issued hereunder, (i) shall be
designated for listing and quotation on the Nasdaq Stock Market and (ii) shall
not have been suspended, as of the First Closing Date, by the SEC or the Nasdaq
Stock Market from trading on the Nasdaq Stock Market.

(3) The obligations of the Company hereunder to issue and sell the Common Shares
to each Anchor Investor at the First Closing is subject to the satisfaction or
written waiver by the Company of the following conditions prior to the First
Closing:

(A) The representations and warranties of each Anchor Investor set forth in this
Agreement shall be true and correct in all respects on and as of May 23, 2010
and on and as of the First Closing Date as though made on and as of the First
Closing Date except where the failure to be true and correct (without regard to
any materiality qualifications contained therein) would materially adversely
affect the ability of such Anchor Investor to perform its obligations hereunder;

(B) Each Anchor Investor shall have performed and complied with in all material
respects all agreements, covenants and conditions required by the Transaction
Documents to be performed by it on or prior to the First Closing Date (except
that with respect to agreements, covenants and conditions that are qualified by
materiality, each Anchor Investor shall have performed and complied with such
agreements, covenants and conditions, as so qualified, in all respects).

(C) The Company shall have received a certificate, dated as of the First Closing
Date, from each Anchor Investor signed on behalf of such Anchor Investor by a
senior executive officer of such Anchor Investor certifying to the effect that
the conditions set forth in Section 1.2(d)(3)(A) and Section 1.2(d)(3)(B) have
been satisfied on and as of the First Closing Date.

(e) Second Closing Deliverables. At the Second Closing the parties shall make
the following deliveries:

(A) The Company shall have delivered (or shall deliver concurrently with the
Second Closing) to each Anchor Investor the number of the Common Shares to be
purchased pursuant to Section 1.1(b), registered in the name of such Anchor
Investor;

(B) The Company shall have delivered to such Anchor Investor such other
documents relating to the purchase and sale of the Common Shares contemplated by
this Agreement as such Anchor Investors shall have reasonably requested in
connection with the Second Closing; and

(C) The Escrow Agent shall deliver concurrently with the Second Closing the
Escrow Funds comprising the Second Purchase Price by wire transfer of
immediately available funds to the Company Account; provided, however, that any
Anchor Investor that is an investment company registered under the Investment
Company Act of 1940, as amended, shall not be required to deliver the Purchase
Price prior to its receipt of the Common Shares purchased by it hereunder.

 

11



--------------------------------------------------------------------------------

(f) Second Closing Conditions. The respective obligations of each Anchor
Investor, on the one hand, and the Company, on the other hand, to consummate the
Second Closing are each subject to the satisfaction of the following conditions
prior to the Second Closing:

(A) The First Closing shall have been consummated in accordance with the terms
of this Agreement;

(B) The Rights Offering shall have been consummated in accordance with the terms
of this Agreement; and

(C) The Company shall have received (or shall receive concurrently with the
Second Closing) proceeds from the sale of the Common Shares pursuant to the
Investment, the Other Private Placements and the Rights Offering, in each case
at the purchase prices set forth herein and at a price per share of $0.40, an
aggregate amount of not less than $275,000,000.

1.3. Escrow.

Prior to the First Closing, each of the Anchor Investors, the Company and Mellon
Investors LLC (the “Escrow Agent”) shall have entered into an escrow agreement
substantially in the form customarily provided by the Escrow Agent, subject to
such modifications as may be mutually agreed to conform such agreement to the
transactions contemplated by the Transaction Documents (the “Escrow Agreement”).
The Escrow Agreement will provide that (a) no later than 5:00 pm (EST) on the
Business Day immediately preceding the First Closing, each of the Anchor
Investors shall deposit into escrow by wire transfer of immediately available
funds the Purchase Price payable for its portion of the Investment (the “Escrow
Funds”) and (b) the Escrow Funds shall be disbursed to the Company Account only
after (i) with respect to the First Closing, all of the conditions contained in
Section 1.2(d)(2) of this Agreement, and (ii) with respect to the Second
Closing, all of the conditions contained in Section 1.2 (f) of this Agreement,
have been satisfied or waived by each of the Anchor Investors.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1. Certain Terms.

(a) As used in this Agreement, the term “Material Adverse Effect” means any
circumstance, event, change, development or effect that, individually or in the
aggregate, would reasonably be expected to (i) result in a material adverse
effect on the assets, liabilities, business, condition (financial or otherwise)
or results of operations of the Company and its Subsidiaries, taken as a whole,
or (ii) materially impair or delay the ability of the Company or any of the
Company Subsidiaries to perform its or their obligations under the Transaction
Documents to consummate either Closing or any of the transactions contemplated
hereby or thereby; provided, however, that in determining whether a Material
Adverse Effect has occurred, there shall be excluded any effect to the extent
resulting from (A) actions or omissions of the Company or any Company Subsidiary
expressly required by the terms of the Transaction Documents; (B) changes, after
May 23, 2010, in general economic conditions in the United States, including
financial market volatility or downturn, (C) changes, after May 23, 2010,
affecting generally the industries or markets in which the Company operates,
(D) acts of war, sabotage or terrorism, military actions or the escalation
thereof, or outbreak of disease, (E) any changes, after May 23, 2010, in
applicable Laws or accounting rules or principles, including changes in GAAP,
(F) the announcement or pendency of the transactions contemplated by the
Transaction Documents or (G) any failure by the

 

12



--------------------------------------------------------------------------------

Company or any of the Company Subsidiaries to meet any internal projections or
forecasts with regard to the assets, liabilities, business, condition (financial
or otherwise) or results of operations of the Company and its subsidiaries,
taken as a whole (it being understood and agreed that the facts and
circumstances giving rise to such failure that are not otherwise excluded from
the determination of whether a Material Adverse Effect has occurred may be taken
into account in determining whether there has been a Material Adverse Effect);
provided further, however, that any circumstance, event, change, development or
effect referred to in clauses (B), (C), (D) or (E) above shall be taken into
account in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent that such circumstance, event,
change, development or effect has a disproportionate effect on the Company
compared to other participants in the industries or markets in which the Company
operates; and provided, further, however, that the parties agree that the facts,
events or occurrences described on Schedule III attached hereto shall not
constitute a Material Adverse Effect.

(b) As used in this Agreement, the term “Previously Disclosed” with regard to
(1) any party means information set forth on its Disclosure Schedule
corresponding or responsive to the provision of this Agreement, to which such
information relates, provided, however, that if such information is disclosed in
such a way as to make its relevance or applicability to another provision of
this Agreement reasonably apparent on its face, such information shall be deemed
to be responsive to such other provision of this Agreement, (2) the Company
includes information regarding the Company set forth on Schedule III attached
hereto and (3) the Company includes information publicly disclosed by the
Company in (A) the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2009, as filed by it with the Securities and Exchange
Commission (the “SEC”), (B) the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2010, as filed by it with the SEC or (C) any Current
Report on Form 8-K filed or furnished by it with the SEC since January 1, 2010
available prior to May 23, 2010 (excluding any risk factor disclosures contained
in such documents under the heading “Risk Factors” and any disclosure of risks
included in any “forward-looking statements” disclaimer or other statements that
are similarly non-specific and are predictive or forward-looking in nature).
Notwithstanding anything in this Agreement to the contrary, the mere inclusion
of an item in a Disclosure Schedule shall not be deemed an admission that such
item represents a material exception or material fact, event or circumstance or
that such item has had or would reasonably be expected to have a Material
Adverse Effect on the Company or the Anchor Investors, as applicable.

2.2. Representations and Warranties of the Company.

Except as Previously Disclosed (other than with respect to Sections 2.2(a),
2.2(d)(1), 2.2(d)(3), 2.2(e), 2.2(l), 2.2(o), 2.2(p), 2.2(u), 2.2(v), 2.2(w),
2.2(y), 2.2(bb), 2.2(dd), 2.2(ee), 2.2(hh), 2.2(ii), 2.2(jj), 2.2(kk) and
2.2(ll)), the Company hereby represents and warrants to each of the Anchor
Investors, as of May 23, 2010 and as of the First Closing Date (except for the
representations and warranties that are as of a specific date which shall be
made as of that date), that:

(a) Organization and Authority. Each of the Company and the Company Subsidiaries
is a corporation or limited liability company duly organized and validly
existing under the laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would have, individually or in the aggregate, a Material Adverse Effect, and has
the corporate power and authority to own its properties and assets and to carry
on its business as it is now being conducted. The Company has furnished to the
Anchor Investors true, correct and complete copies of the articles of
incorporation and by-laws (or similar governing documents) as amended through
the date of this Agreement for the Company, The Bank of Hampton Roads (“Hampton
Roads”) and Shore Bank (“Shore”, and together with Hampton Roads, the “Banks”).
The Company is duly registered as a bank holding company under the BHC Act.

 

13



--------------------------------------------------------------------------------

(b) Company Subsidiaries. The Company has Previously Disclosed a true, complete
and correct list of all of its subsidiaries as of the date of this Agreement
(each, a “Company Subsidiary”, and, collectively, the “Company Subsidiaries”).
Except for the Company Subsidiaries, the Company does not own beneficially,
directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation, bank, business trust, association or
similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture. The Company owns, directly or
indirectly, all of its interests in each Company Subsidiary free and clear of
any and all Liens. The deposit accounts of Hampton Roads and Shore are insured
by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest extent
permitted by the FDI Act and the rules and regulations of the FDIC thereunder,
and all premiums and assessments required to be paid in connection therewith
have been paid when due. The Company beneficially owns all of the outstanding
capital securities and has sole control of Hampton Roads and Shore.

(c) Capitalization. The authorized Capital Stock of the Company consists of
(i) 100,000,000 shares of Common Stock and (ii)1,000,000 shares of preferred
stock (including shares of Series A Preferred Stock, Series B Preferred Stock
and TARP Preferred Stock) (the “Company Preferred Stock”). As of the close of
business on May 14, 2010 (the “Capitalization Date”), there were 22,153,594
shares of Common Stock outstanding and 23,266 shares of Series A Preferred
Stock, 37,550 shares of Series B Preferred Stock and 80,347 shares of TARP
Preferred Stock outstanding. In addition, the TARP Warrant allows for the
purchase of 1,325,858 shares of Common Stock by Treasury at an exercise price of
$9.09 per share. Since the Capitalization Date and through the date of this
Agreement, except in connection with the Transaction Documents and the
transactions contemplated hereby and thereby, including the Investment, the
Other Private Placements, the TARP Exchange, the Exchange Offers and the Rights
Offering, the Company has not (i) issued or authorized the issuance of any
shares of Common Stock or Company Preferred Stock, or any securities convertible
into or exchangeable or exercisable for shares of Common Stock or Company
Preferred Stock, (ii) reserved for issuance any shares of Common Stock or
Company Preferred Stock or (iii) repurchased or redeemed, or authorized the
repurchase or redemption of, any shares of Common Stock or Company Preferred
Stock. As of the close of business on the Capitalization Date, other than in
respect of the Series A Preferred Stock, the Series B Preferred Stock, the TARP
Preferred Stock, the TARP Warrant and awards outstanding under or pursuant to
the Benefit Plans in respect of which an aggregate of 4,447,814 shares of Common
Stock have been reserved for issuance (including 1,799,657 shares reserved with
respect to the 2002 Dividend Reinvestment and Optional Cash Purchase Plan), no
shares of Common Stock or Company Preferred Stock were reserved for issuance.
All of the issued and outstanding shares of Common Stock and Company Preferred
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. None of the outstanding shares of Capital
Stock or other securities of the Company or any of the Company Subsidiaries was
issued, sold or offered by the Company or any Company Subsidiary in violation of
the Securities Act or the securities or blue sky laws of any state or
jurisdiction, or any applicable securities laws in the relevant jurisdictions
outside of the United States. No bonds, debentures, notes or other indebtedness
having the right to vote on any matters on which the stockholders of the Company
may vote (“Voting Debt”) are issued and outstanding. Section 2.2(c) of the
Disclosure Schedule sets forth the following information with respect to each
outstanding option to purchase shares of Common Stock (a “Company Option”) or
right to acquire shares of Common Stock (“Company Restricted Stock”) under the
Hampton Roads Bankshares, Inc. 2006 Stock Incentive Plan, Bank of Hampton Roads
Non-Qualified Limited Stock Option Plan for Directors and Employees, Gateway
Financial Holdings, Inc. 2005 Omnibus Stock Ownership and Long Term Incentive
Plan, Gateway Financial Holdings, Inc. 2001 Nonstatutory Stock Option Plan,
Gateway Financial Holdings, Inc. 1999 Incentive Stock Option Plan, Gateway
Financial Holdings, Inc. 1999 Nonstatutory Stock Option Plan, Gateway Financial
Holdings, Inc. 1999 BOR Stock Option Plan, Shore Financial Corporation 2001
Stock Incentive Plan, and Shore Saving Bank, F.S.B. 1992 Stock Incentive Plan
(the “Stock Plans”) which is true and correct as of May 23, 2010: (A) the name
and, to the

 

14



--------------------------------------------------------------------------------

Knowledge of the Company, the country and state of residence of each holder of
Company Options; (B) the number of shares of Common Stock subject to such
Company Option, and as applicable for each Company Option, the date of grant,
exercise price, number of shares vested or not otherwise subject to repurchase
rights, reacquisition rights or other applicable restrictions as of May 23,
2010, vesting schedule or schedule providing for the lapse of repurchase rights,
reacquisition rights or other applicable restrictions, the type of Company
Option and the Stock Plan or other plan under which such Company Options were
granted or purchased; and (C) whether, in the case of a Company Option, such
Company Option is an Incentive Stock Option (within the meaning of the Code).
The Company has made available to the Investors copies of each form of stock
option agreement evidencing outstanding Company Options and has also delivered
any other stock option agreements to the extent there are variations from the
form of agreement, specifically identifying the holder(s) to whom such variant
forms apply. An aggregate of 1,674,505 shares of Common Stock are held for the
benefit of participants in the Hampton Roads Bankshares, Inc. 2008 Director
Deferred Compensation Plan, Hampton Roads Bankshares, Inc. Executive Savings
Plan, Bank of Hampton Roads 401(K) Plan, Hampton Roads Bankshares, Inc.
Directors’ Deferred Compensation Plan, Director Emeritus Program Agreements,
Hampton Roads Bankshares, Inc. 2002 Dividend Reinvestment and Optional Cash
Purchase Plan, and Gateway Bank & Trust Company 401(K) Plan, all of which are
issued and outstanding as of the Capitalization Date. As of the date of this
Agreement, except for (x) the outstanding Company Options described in this
Section 2.2(c) and listed on Section 2.2(c) of the Disclosure Schedule and
(y) as set forth elsewhere in this Section 2.2(c), the Company does not have and
is not bound by any outstanding subscriptions, options, warrants, calls,
commitments or agreements of any character calling for the purchase or issuance
of, or securities or rights convertible into or exchangeable or exercisable for,
any shares of Common Stock or Company Preferred Stock or any other equity
securities of the Company or Voting Debt or any securities representing the
right to purchase or otherwise receive any shares of Capital Stock of the
Company (including any rights plan or agreement). The Company has Previously
Disclosed all shares of Company Capital Stock that have been purchased, redeemed
or otherwise acquired, directly or indirectly, by the Company or any Company
Subsidiary since December 31, 2009 and all dividends or other distributions that
have been declared, set aside, made or paid to the stockholders of the Company
since that date. Each Company Option under the Stock Plans (i) was granted in
compliance with all applicable Laws and all of the terms and conditions of the
Stock Plans pursuant to which it was issued, (ii) has an exercise price equal to
or greater than the fair market value of a share of Common Stock at the close of
business on the date of such grant, (iii) has a grant date identical to or
following the date on which the Company’s Board of Directors or compensation
committee actually awarded such Company Option, (iv) otherwise is exempt from or
complies with Section 409A of the Code so that the recipient of such Company
Option is not subject to the additional taxes and interest pursuant to
Section 409A of the Code and (v) except for disqualifying dispositions,
qualifies for the tax and accounting treatment afforded to such Company Option
in the Company’s tax returns and the Company’s financial statements,
respectively. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of Common Shares
pursuant to the transactions contemplated by the Transaction Documents.

(d) Authorization; Compliance with Other Instruments; Other Contracts.

(1) The Company has the corporate power and authority to execute and deliver
this Agreement and the other Transaction Documents and to perform its
obligations hereunder and thereunder. Except for authorization by stockholder
approval of the Stockholder Proposals as contemplated by this Agreement, the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation of the transactions contemplated hereby and thereby have
been authorized by all necessary corporate action on the part of the Company and
no further approval or authorization is required on the part of the Company or
its stockholders (other than the Preferred Stock Proposals and the General
Stockholder Proposals). The Board of

 

15



--------------------------------------------------------------------------------

Directors has unanimously approved the agreements and the transactions
contemplated by the Transaction Documents, including the Investment, the Other
Private Placements, the TARP Exchange, the Exchange Offers and the Rights
Offering. No other corporate proceedings are necessary for the execution and
delivery by the Company of the Transaction Documents, the performance by it of
its obligations hereunder or thereunder or the consummation by it of the
transactions contemplated hereby or thereby. This Agreement has been and the
other Transaction Documents will have been at the First Closing duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by each of the Anchor Investors and the other parties thereto, are,
or in the case of documents executed after May 23, 2010, will be, upon
execution, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms (except as enforcement may be limited
by applicable insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).

(2) Neither the execution and delivery by the Company of the Transaction
Documents, nor the consummation of the transactions contemplated hereby or
thereby, nor compliance by the Company with any of the provisions hereof or
thereof, will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
result in the loss of any benefit or creation of any right on the part of any
third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any liens,
charges, adverse rights or claims, pledges, covenants, title defects, security
interests and other encumbrances of any kind (“Liens”) upon any of the material
properties or assets of the Company or any Company Subsidiary, under any of the
terms, conditions or provisions of (i) the articles of incorporation or by-laws
(or similar governing documents) of the Company and each Company Subsidiary or
(ii) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any of the
Company Subsidiaries is a party or by which it may be bound, or to which the
Company or any of the Company Subsidiaries, or any of the properties or assets
of the Company or any of the Company Subsidiaries may be subject, or (B) subject
to receipt of the Governmental Consent referred to in Section 2.2(f), violate
any Law applicable to the Company or any of the Company Subsidiaries or any of
their respective properties or assets except in the case of clauses (A)(ii) and
(B) for such violations, conflicts and breaches as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(3) The only vote of the stockholders of the Company required to approve
(A) increasing the authorized number of Common Shares to an amount necessary to
consummate the transactions contemplated by the Transaction Documents and the
other transactions referred to herein and therein, (B) amending the terms of the
Series A Preferred Stock and the Series B Preferred Stock, (C) the issuance of
the Common Shares pursuant to NASDAQ Marketplace Rules 5635(b) and 5635(d) and
(D) a reverse stock split of the Common Shares, if such approval is required by
the NASDAQ Marketplace Rules or as the Company otherwise deems necessary, is,
with respect to clauses (A) and (D), the affirmative vote of the holders of not
less than a majority of the outstanding Common Shares, with respect to clause
(C), the affirmative vote of the holders of not less than a majority of the
total votes cast by holders of Common Stock and with respect to clause (B), the
affirmative vote of the holders of not less than a majority of the outstanding
Series A Preferred Stock and the affirmative vote of the holders of not less
than a majority of the outstanding Series B Preferred Stock, as applicable.

 

16



--------------------------------------------------------------------------------

(e) Exchange Offers and Proxy Statement.

(1) The issuance of Common Shares in connection with the Exchange Offers will be
exempt from registration pursuant to Section 3(a)(9) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). The Company has not
paid or given, directly or indirectly, any commission or other remuneration to
any Person for soliciting the acquisition of the Series A Preferred Stock and
Series B Preferred Stock or the exchange as contemplated pursuant to the
Exchange Offers. None of the information included or incorporated by reference
in the Schedule TO or any amendment thereto will have, at the time such Schedule
TO or amendment thereto was filed with the SEC and at the time it became
effective under the Securities Act, contained any untrue statement of material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

(2) The Proxy Statement will not have, at the date of mailing to stockholders
and at the time of the meeting of stockholders to be held in connection with the
Stockholder Proposals, contained any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. As of each of the dates in the foregoing sentence,
the Proxy Statement will have complied as to form in all material respects with
the requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations of the SEC thereunder. The Board
of Directors has unanimously recommended (i) that the stockholders entitled to
vote thereon vote in favor of each of the Stockholder Proposals and (ii) that
the holders of Series A Preferred Stock and Series B Preferred Stock tender
their shares of Series A Preferred Stock and Series B Preferred Stock,
respectively, in connection with each of the Exchange Offers.

(f) Governmental Consents. No Governmental Consents are necessary for the
execution and delivery of the Transaction Documents or for the consummation by
the Company of the transactions contemplated hereby and thereby.

(g) Litigation and Other Proceedings. Except as would not reasonably be expected
to have a Material Adverse Effect, there is no pending or, to the Knowledge of
the Company, threatened, claim, action, suit, arbitration, complaint, charge or
investigation or proceeding (each an “Action”), against the Company or any
Company Subsidiary or any of its assets, rights or properties, nor is the
Company or any Company Subsidiary a party or named as subject to the provisions
of any order, writ, injunction, settlement, judgment or decree of any court,
arbitrator or government agency, or instrumentality. There is no Action by the
Company or any Company Subsidiary pending or which the Company or any Company
Subsidiary intends to initiate (other than collection claims in the ordinary
course of business). No director or officer of the Company is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty as of
the date hereof. There has not been, and to the Company’s Knowledge, there is
not pending or contemplated, any investigation by the SEC involving the Company
or any current or former director or officer of the Company.

(h) Financial Statements. Each of the consolidated balance sheets of the Company
and the Company Subsidiaries and the related consolidated statements of income,
operations, changes in shareholders’ equity and cash flows, together with the
notes thereto, included in any Company Report filed with the SEC prior to the
date of this Agreement, and the unaudited consolidated balance sheets of

 

17



--------------------------------------------------------------------------------

the Company and the Company Subsidiaries as of March 31, 2010 and the related
consolidated statements of operations, changes in shareholders’ equity and cash
flows for the period ending March 31, 2010, together with the notes thereto,
included in the Company’s Form 10-Q filed with the SEC on May 17, 2010 (the
“Interim Financials” and, collectively, the “Company Financial Statements”),
(1) have been prepared from, and are in accordance with, the books and records
of the Company and the Company Subsidiaries, (2) to the extent filed with the
SEC, complied, as of their respective date of such filing, in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, (3) have been prepared in
accordance with GAAP applied on a consistent basis and (4) present fairly in all
material respects the consolidated financial position of the Company and the
Company Subsidiaries at the dates and the consolidated results of operations,
changes in shareholders’ equity and cash flows of the Company and the Company
Subsidiaries for the periods stated therein (subject to the absence of notes and
normal and recurring year-end audit adjustments not material to the financial
condition of the Company and the Company Subsidiaries in the case of the Interim
Financials).

(i) Reports. Since December 31, 2007, the Company and each Company Subsidiary
have filed all material reports, registrations, documents, filings, statements
and submissions together with any required amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”) and have paid all material fees and assessments due and
payable in connection therewith. As of their respective filing dates, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities, as the
case may be. As of the date of this Agreement, there are no outstanding comments
from the SEC or any other Governmental Entity with respect to any Company Report
that were enumerated within such report or otherwise were the subject of written
correspondence with respect thereto. The Company Reports, including the
documents incorporated by reference in each of them, each contained all the
information required to be included in it and, when it was filed and, as of the
date of each such Company Report filed with or furnished to the SEC, or if
amended prior to the date of this Agreement, as of the date of such amendment,
did not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made in it, in light of
the circumstances under which they were made, not misleading and complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Exchange Act. No executive officer of the Company has failed in any
respect to make the certifications required of him or her under Section 302 or
906 of the Sarbanes-Oxley Act of 2002. Copies of all of the Company Reports not
otherwise publicly filed have, to the extent allowed by applicable Law, been
made available to the Anchor Investors by the Company.

(j) Internal Accounting and Disclosure Controls. The records, systems, controls,
data and information of the Company and the Company Subsidiaries are recorded,
stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the Company or the Company
Subsidiaries or accountants (including all means of access thereto and
therefrom), except for any nonexclusive ownership and nondirect control that
would not reasonably be expected to have a Material Adverse Effect on the system
of internal accounting controls described below in this Section 2.2(j). The
Company (A) has implemented and maintains disclosure controls and procedures (as
defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to the Company, including its consolidated Subsidiaries, is
made known to the chief executive officer and the chief financial officer of the
Company by others within those entities, and (B) has disclosed, based on its
most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the Board of Directors (x) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and
(y) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over

 

18



--------------------------------------------------------------------------------

financial reporting. As of the date of this Agreement, the Company has no
Knowledge of any reason that its outside auditors and its chief executive
officer and chief financial officer shall not be able to give the certifications
and attestations required pursuant to the rules and regulations adopted pursuant
to Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next due. Since December 31, 2007, (i) neither the Company nor any Company
Subsidiary nor, to the Knowledge of the Company, any director, officer,
employee, auditor, accountant or representative of the Company or any Company
Subsidiary has received or otherwise had or obtained knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (ii) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.

(k) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of the Company Subsidiaries and an
unconsolidated or other Affiliated entity that is not reflected on the Company
Financial Statements.

(l) Risk Management Instruments. All derivative instruments, including, swaps,
caps, floors and option agreements entered into for the Company’s or any of the
Company Subsidiaries’ own account were entered into (1) only in the ordinary
course of business consistent with past practice, (2) in accordance with prudent
practices and in all material respects with all Laws and (3) with counterparties
believed to be financially responsible at the time; and each of them constitutes
the valid and legally binding obligation of the Company or any Company
Subsidiary, as applicable, enforceable in accordance with its terms. Neither the
Company, nor, to the Knowledge of the Company, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.

(m) No Undisclosed Liabilities. There are no liabilities of the Company or any
of the Company Subsidiaries of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, except for (i) liabilities
adequately reflected or reserved against in accordance with GAAP in the
Company’s audited balance sheet for the year ended December 31, 2009, and
(ii) liabilities that have arisen in the ordinary and usual course of business
and consistent with past practice since December 31, 2009, and which have not or
could not reasonably be expected to result in a Material Adverse Effect.

(n) Mortgage Banking Business. The Company and each of the Company Subsidiaries
have complied in all material respects with, and all documentation in connection
with the origination, processing, underwriting and credit approval of any
mortgage loan originated, purchased or serviced by the Company has satisfied in
all material respects, (i) all Laws with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all Laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company and any Agency, Loan Investor or Insurer, (iii) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer and (iv) the terms and provisions of any mortgage or other
collateral documents and other loan documents with respect to each mortgage
loan. No Agency, Loan Investor or Insurer has (i) claimed in writing that the
Company or any of the Company Subsidiaries has violated or has not complied with
the applicable underwriting standards with respect to mortgage loans sold by the
Company or any of the

 

19



--------------------------------------------------------------------------------

Company Subsidiaries to a Loan Investor or Agency, or with respect to any sale
of mortgage servicing rights to a Loan Investor, (ii) imposed in writing
material restrictions on the activities (including commitment authority) of the
Company or any of the Company Subsidiaries or (iii) indicated in writing to the
Company or any of the Company Subsidiaries that it has terminated or intends to
terminate its relationship with the Company or any of the Company Subsidiaries
for poor performance, poor loan quality or concern with respect to the Company’s
or any of the Company Subsidiaries’ compliance with Laws.

(o) Bank Secrecy Act, Anti-Money Laundering and OFAC and Customer Information.
The Company is not aware of, has not been advised of, and, to the Company’s
Knowledge, has no reason to believe that any facts or circumstances exist that
would cause it or any Company Subsidiary to be deemed to be (i) not operating in
compliance, in all material respects, with the Bank Secrecy Act of 1970, as
amended, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (also known as the USA
PATRIOT Act), any order or regulation issued by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), or any other applicable
anti-money laundering or anti-terrorist-financing statute, rule or regulation;
or (ii) not operating in compliance in all material respects with the applicable
privacy and customer information requirements contained in any federal and state
privacy Laws and regulations, including, without limitation, in Title V of the
Gramm-Leach-Bliley Act of 1999 and the regulations promulgated thereunder. The
Company is not aware of any facts or circumstances that would cause it to
believe that any non-public customer information has been disclosed to or
accessed by an unauthorized third party in a manner that would cause it to
undertake any material remedial action. The Company and each of the Company
Subsidiaries have adopted and implemented an anti-money laundering program that
contains adequate and appropriate customer identification verification
procedures that comply with the USA PATRIOT Act and such anti-money laundering
program meets the requirements in all material respects of Section 352 of the
USA PATRIOT Act and the regulations thereunder, and they have complied in all
respects with any requirements to file reports and other necessary documents as
required by the USA PATRIOT Act and the regulations thereunder. The Company will
not knowingly directly or indirectly use the proceeds of the sale of the Common
Shares pursuant to transactions contemplated by the Transaction Documents, or
lend, contribute or otherwise make available such proceeds to any Company
Subsidiary, joint venture partner or other Person, towards any sales or
operations in any country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

(p) Certain Payments. Neither the Company nor any of the Company Subsidiaries,
nor any directors, officers, nor to the Knowledge of the Company, employees or
any of their Affiliates or any other Person who to the Knowledge of the Company
is associated with or acting on behalf of the Company or any of the Company
Subsidiaries has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business for the Company or any of
the Company Subsidiaries, (ii) to pay for favorable treatment for business
secured by the Company or any of the Company Subsidiaries, (iii) to obtain
special concessions or for special concessions already obtained, for or in
respect of the Company or any of the Company Subsidiaries, or (iv) in violation
of any Law, or (b) established or maintained any fund or asset with respect to
the Company or any of the Company Subsidiaries that was required to have been
and was not recorded in the books and records of the Company or any of the
Company Subsidiaries.

(q) Absence of Certain Changes. Since December 31, 2009 and except as Previously
Disclosed, (1) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary and usual course
of business and consistent with prior practice, (2) none of the Company or any
Company Subsidiary has issued any securities or incurred any liability or

 

20



--------------------------------------------------------------------------------

obligation, direct or contingent, for borrowed money, except borrowings in the
ordinary course of business, (3) except for publicly disclosed ordinary
dividends on the Common Stock and outstanding preferred stock, the Company has
not made or declared any distribution in cash or in kind to its stockholders or
issued or repurchased any shares of its Capital Stock, (4) no fact, event,
change, condition, development, circumstance or effect has occurred that has had
or would reasonably be expected to have a Material Adverse Effect and (5) no
material default (or event which, with notice or lapse of time, or both, would
constitute a material default) exists on the part of the Company or any Company
Subsidiary or, to the Knowledge of the Company, on the part of any other party,
in the due performance and observance of any term, covenant or condition of any
agreement to which the Company or any Company Subsidiary is a party and which
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(r) Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company and each Company Subsidiary.
The Company and each Company Subsidiary have complied in all material respects
and (i) are not in default or violation in any respect of, (ii) are not under
investigation with respect to, and (iii) have not been threatened to be charged
with or given notice of any material violation of, any applicable material
domestic (federal, state or local) or foreign law, statute, ordinance, license,
rule, regulation, policy or guideline, order, demand, writ, injunction, decree
or judgment of any Governmental Entity (each, a “Law”), other than such
noncompliance, defaults or violations that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any material restriction on the business or properties of the
Company or any of the Company Subsidiaries, and, as of the date hereof, each of
Hampton Roads and Shore has a Community Reinvestment Act rating of
“satisfactory” or better.

(s) Agreements with Regulatory Agencies. The Company and the Company
Subsidiaries (i) are not subject to any cease-and-desist or other similar order
or enforcement action issued by, (ii) are not a party to any written agreement,
consent agreement or memorandum of understanding with, (iii) are not a party to
any commitment letter or similar undertaking to, (iv) are not subject to any
capital directive by, since December 31, 2007, and (v) each of the Company and
the Company Subsidiaries has not adopted any board resolutions at the request
of, any Governmental Entity that currently restricts in any material respect the
conduct of its business or that in any material manner relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company nor any of the Company
Subsidiaries been advised since December 31, 2007 by any Governmental Entity
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement, except as set forth in the Disclosure Schedule (other than
the Written Agreement with the Federal Reserve and the BFI effective as of
June 17, 2010). The Company and the Company Subsidiaries are in compliance in
all material respects with each Regulatory Agreement to which they are party or
subject, and the Company and the Company Subsidiaries have not received any
notice from any Governmental Entity indicating that either the Company or any of
the Company Subsidiaries is not in compliance in all material respects with any
such Regulatory Agreement.

 

21



--------------------------------------------------------------------------------

(t) Contracts. Except as Previously Disclosed, neither the Company nor any
Company Subsidiary is a party to any contracts or agreements:

(1) relating to indebtedness for borrowed money, letters of credit, capital
lease obligations, obligations secured by a Lien or interest rate or currency
hedging agreements (including guarantees in respect of any of the foregoing, but
in any event excluding trade payables, securities transactions and brokerage
agreements arising in the ordinary course of business consistent with past
practice, intercompany indebtedness and immaterial leases for telephones, copy
machines, facsimile machines and other office equipment) in excess of $100,000,
except for those issued in the ordinary course of business;

(2) that constitutes a collective bargaining or other arrangement with any labor
union;

(3) that is a “material contract” within the meaning of Item 601(b)(10) of
Regulation S-K;

(4) that is a lease or agreement under which the Company or any of the Company
Subsidiaries is lessee of, or holds or operates, any property owned by any other
Person;

(5) that is a lease or agreement under which the Company or any of the Company
Subsidiaries is lessor of, or permits any Person to hold or operate, any
property owned or controlled by the Company or any of the Company Subsidiaries;

(6) limiting the ability of the Company or any of the Company Subsidiaries to
engage, in any material respect, in any line of business or to compete, whether
by restricting territories, customers or otherwise, or in any other material
respect, with any Person;

(7) that is a settlement, conciliation or similar agreement, the performance of
which will involve payment after the First Closing Date of consideration in
excess of $100,000;

(8) that relates to Intellectual Property Rights (other than a license granted
to the Company for commercially available software licensed on standard terms
with a total replacement cost of less than $100,000);

(9) that concerns the sale or acquisition of any material portion of the
Company’s business;

(10) that concerns a partnership or joint venture;

(11) involving aggregate consideration liability in excess of $100,000 and
which, in each case, cannot be cancelled by the Company without penalty or
without more than 90 days’ notice;

(12) that concerns any material hedge, collar, option, forward purchasing, swap,
derivative or similar agreement, understanding or undertaking; and

(13) any other contract, agreement or understanding material to the Company or
any of the Company Subsidiaries or their respective operations.

 

22



--------------------------------------------------------------------------------

Each Contract of a type Previously Disclosed above to this Section 2.2(t)
(collectively, the “Material Contracts”), is (i) legal, valid and binding on the
Company and the Company Subsidiaries which are a party to such contract, (ii) is
in full force and effect and enforceable in accordance with its terms and
(iii) will continue to be legal, valid, binding, enforceable, and in full force
and effect on identical terms following the consummation of the transactions
contemplated by the Transaction Documents. Neither the Company nor any of the
Company Subsidiaries, nor to the Company’s Knowledge, any other party thereto is
in default under any Material Contract. No benefits under any Material Contract
will be increased, and no vesting of any benefits under any Material Contract
will be accelerated, by the occurrence of any of the transactions contemplated
by the Transaction Documents, nor will the value of any of the benefits under
any Material Contract be calculated on the basis of any of the transactions
contemplated by the Transaction Documents. The Company and the Company
Subsidiaries, and to the Knowledge of the Company, each of the other parties
thereto, have performed in all material respects all material obligations
required to be performed by them under each Material Contract, and to the
Knowledge of the Company, no event has occurred that with notice or lapse of
time would constitute a material breach or default or permit termination,
modification, or acceleration, under the agreement and no party thereto has
repudiated any provision of such contract.

(u) Insurance. The Company and the Company Subsidiaries are, and will remain
following consummation of the transactions contemplated by the Transaction
Documents, insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as management of the Company
reasonably believes to be prudent and that are of the type customary in the
businesses and location in which the Company and the Company Subsidiaries are
engaged. The Company and the Company Subsidiaries have not been refused any
insurance coverage sought or applied for, and the Company and the Company
Subsidiaries do not have any reason to believe that they will not be able to
renew their existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
their business at a cost that would not have a Material Adverse Effect.

(v) Title. The Company and the Company Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and valid title
to all personal property owned by them, in each case free and clear of all
Liens, except for Liens which do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company. Any real property and facilities held under lease by
the Company or the Company Subsidiaries are valid, subsisting and enforceable
leases with such exceptions that are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
or the Company Subsidiaries.

(w) Intellectual Property Rights. The Company and the Company Subsidiaries own
or possess adequate rights or licenses to use all trademarks, service marks and
all applications and registrations therefor, trade names, patents, patent
rights, copyrights, original works of authorship, inventions, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their business as conducted on the date of this Agreement. To the
Knowledge of the Company, no product or service of the Company or the Company
Subsidiaries infringes the Intellectual Property Rights of others. Except as
would not reasonably be expected to have a Material Adverse Effect, the Company
and the Company Subsidiaries have not received notice of any claim being made or
brought, or, to the Knowledge of the Company, being threatened, against the
Company or any of the Company Subsidiaries regarding (i) their Intellectual
Property Rights, or (ii) that the products or services of the Company or the
Company Subsidiaries infringe the Intellectual Property Rights of others. The
Company and the Company Subsidiaries are not aware of any facts or circumstances
which might give rise to any of the foregoing claims. The computers, computer
software, firmware, middleware, servers, workstations, routers, hubs, switches,
data communications lines, and all other information technology equipment, and

 

23



--------------------------------------------------------------------------------

all associated documentation used in the business of the Company and the Company
Subsidiaries (the “IT Assets”) operate and perform in all material respects in
accordance with their documentation and functional specifications and otherwise
as required in connection with the business. To the Company’s Knowledge, no
person has gained unauthorized access to the IT Assets. The Company and the
Company Subsidiaries have implemented reasonable backup and disaster recovery
technology consistent with industry practices. The Company and the Company
Subsidiaries take reasonable measures, directly or indirectly, to ensure the
confidentiality, privacy and security of customer, employee and other
confidential information. The Company and the Company Subsidiaries have complied
with all internet domain name registration and other requirements of internet
domain registrars concerning internet domain names that are used in the
business.

(x) Employee Benefits.

(1) Section 2.2(x) of the Disclosure Schedule sets forth a complete list of each
“employee benefit plan” (within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), including, without
limitation, multiemployer plans within the meaning of Section 3(37) of ERISA),
and all stock purchase, stock option, severance, employment, change-in-control,
fringe benefit, collective bargaining, bonus, incentive, deferred compensation,
employee loan and all other employee benefit plans, agreements, programs,
policies or other arrangements, whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required in the future as a result
of the transactions contemplated by the Transaction Documents or otherwise),
whether formal or informal, oral or written, legally binding or not, under which
(A) any current or former employee, director or consultant of the Company or any
of the Company Subsidiaries (the “Company Employees”) has any present or future
right to benefits and which are contributed to, sponsored by or maintained by
the Company or any of its Subsidiaries or (B) the Company or any Company
Subsidiary has had or has any present or future liability. All such plans,
agreements, programs, policies and arrangements shall be collectively referred
to as the “Benefit Plans”. Except as Previously Disclosed, there are no Benefit
Plans that are sponsored solely by the Company and the Company Subsidiaries)
(excluding Hampton Roads and Shore) (such Benefit Plans, the “Bankshares
Benefits Plans”).

(2) With respect to each Benefit Plan, the Company and each Company Subsidiary
has provided to the Anchor Investors a current, accurate and complete copy (or,
to the extent no such copy exists, an accurate description) thereof and, to the
extent applicable: (A) any related trust agreement or other funding instrument;
(B) the most recent determination letter, if applicable; (C) any summary plan
description and other written communications (or a description of any oral
communications) by the Company and the Company Subsidiaries to the Company
Employees or other beneficiaries concerning the extent of the benefits provided
under a Benefit Plan; (D) a summary of any proposed amendments or changes
anticipated to be made to the Benefit Plans at any time within the twelve months
immediately following May 23, 2010, and (E) for the three most recent years
(x) the Form 5500 and attached schedules, (y) audited financial statements and
(z) actuarial valuation reports.

(3) (A) Each Benefit Plan has been established and administered in all material
respects in accordance with its terms, and in compliance with the applicable
provisions of ERISA, the Code and other Laws; (B) each Benefit Plan which is
intended to be qualified within the meaning of Section 401(a) of the Code is so
qualified and has received a favorable determination letter as to its
qualification, and nothing has occurred,

 

24



--------------------------------------------------------------------------------

whether by action or failure to act, that could reasonably be expected to cause
the loss of such qualification; (C) no event has occurred and no condition
exists that would subject the Company and the Company Subsidiaries, either
directly or by reason of their affiliation with any member of their “Controlled
Group” (defined as any organization which is a member of a controlled group of
organizations within the meaning of Sections 414(b), (c), (m) or (o) of the
Code), to any tax, fine, lien, penalty or other liability imposed by ERISA, the
Code or other Laws; (D) for each Benefit Plan with respect to which a Form 5500
has been filed, no material change has occurred with respect to the matters
covered by the most recent Form 5500 since the end of the period covered by such
Form 5500; (E) no “reportable event” (as such term is defined in Section 4043 of
ERISA) that could reasonably be expected to result in liability, no nonexempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA and
Section 4975 of the Code) or “accumulated funding deficiency” (as such term is
defined in Section 302 of ERISA and Section 412 of the Code (whether or not
waived)) has occurred with respect to any Benefit Plan; (F) except as expressly
contemplated by this Agreement, there is no present intention that any Benefit
Plan be materially amended, suspended or terminated, or otherwise modified to
adversely change benefits (or the levels thereof) under any Benefit Plan at any
time within the twelve months immediately following May 23, 2010; and (G) the
Company and the Company Subsidiaries have not incurred any current or projected
liability in respect of post-employment or post-retirement health, medical or
life insurance benefits for current, former or retired employees of the Company
or the Company Subsidiaries, except as required to avoid an excise tax under
Section 4980B of the Code or otherwise except as may be required pursuant to any
other Laws.

(4) With respect to each of the Benefit Plans that is not a multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA but is subject to Title IV of
ERISA, as of the First Closing Date, the assets of each such Benefit Plan are at
least equal in value to the present value of the accrued benefits (vested and
unvested) of the participants in such Benefit Plan on a termination and
projected benefit obligation basis, based on the actuarial methods and
assumptions indicated in the most recent applicable actuarial valuation reports.

(5) No Benefit Plan is a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA) and neither the Company nor any member of their Controlled Group has
at any time sponsored or contributed to, or has or had any liability or
obligation in respect of, any multiemployer plan.

(6) With respect to any Benefit Plan, (i) no actions, suits or claims (other
than routine claims for benefits in the ordinary course) are pending or
threatened, (ii) no facts or circumstances exist that could give rise to any
such actions, suits or claims, (iii) no written or oral communication has been
received from the Pension Benefit Guaranty Corporation (the “PBGC”) in respect
of any Benefit Plan subject to Title IV of ERISA concerning the funded status of
any such plan or any transfer of assets and liabilities from any such plan in
connection with the transactions contemplated herein and (iv) no administrative
investigation, audit or other administrative proceeding by the Department of
Labor, the PBGC, the Internal Revenue Service or other governmental agencies are
pending, threatened or in progress (including, without limitation, any routine
requests for information from the PBGC).

 

25



--------------------------------------------------------------------------------

(7) Neither the execution and delivery of the Transaction Documents, nor the
consummation of the transactions contemplated hereby and thereby could
(A) result in any payment (including severance, unemployment compensation or
“excess parachute payment” (within the meaning of Section 280G of the Code),
forgiveness of indebtedness or otherwise)) becoming due to any current or former
employee, officer or director of the Company or any of the Company Subsidiaries
from the Company or any of the Company Subsidiaries under any Benefit Plan or
otherwise, (B) increase any compensation or benefits otherwise payable under any
Benefit Plan, (C) result in any acceleration of the time of payment or vesting
of any such benefits, (D) require the funding or increase in the funding of any
such benefits, (E) result in any limitation on the right of the Company or any
of the Company Subsidiaries to amend, merge, terminate or receive a reversion of
assets from any Benefit Plan or related trust or (F) result in payments under
any of the Benefit Plans or otherwise which would not be deductible under
Section 280G of the Code. The Company or any of the Company Subsidiaries have
not taken, or permitted to be taken, any action that required, and no
circumstances exist that will require the funding, or increase in the funding,
of any benefits or resulted, or will result, in any limitation on the right of
the Company or any of the Company Subsidiaries to amend, merge, terminate or
receive a reversion of assets from any Benefit Plan or related trust.

(8) Each Benefit Plan that is in any part a “nonqualified deferred compensation
plan” subject to Section 409A of the Code (i) materially complies and, at all
times after December 31, 2008 has materially complied, both in form and
operation, with the requirements of Section 409A(a)(2), (3) and (4) of the Code
and the final regulations thereunder and (ii) between January 1, 2005 and
December 31, 2008 was operated and maintained in accordance with a good faith
reasonable interpretation of Section 409A of the Code and its purpose, as
determined under applicable guidance of the Department of the Treasury and the
Internal Revenue Service. No compensation payable by the Company or any of the
Company Subsidiaries has been reportable as nonqualified deferred compensation
in the gross income of any individual or entity as a result of the operation of
Section 409A of the Code.

(y) Environmental Laws. The Company and the Company Subsidiaries (i) are in
compliance with any and all Environmental Laws, (ii) have received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and (iii) are in compliance with all terms and
conditions of any such permit, license or approval except where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

(z) Taxes.

(1) All material Tax Returns required to be filed by, or on behalf of, Company
or the Company Subsidiaries have been timely filed, or will be timely filed, in
accordance with all Laws, and all such Tax Returns are, or shall be at the time
of filing, complete and correct in all material respects. The Company and the
Company’s Subsidiaries have timely paid all material Taxes due and payable
(whether or not shown on such Tax Returns), or, where payment is not yet due,
have made adequate provisions in accordance with GAAP. There are no Liens with
respect to Taxes upon any of the assets or properties of either the Company or
the Company’s Subsidiaries other than with respect to Taxes not yet due and
payable.

 

26



--------------------------------------------------------------------------------

(2) No deficiencies for any material Taxes have been proposed or assessed in
writing against or with respect to any Taxes due by or Tax Returns of the
Company or the Company’s Subsidiaries, and there is no outstanding audit,
assessment, dispute or claim concerning any material Tax liability of the
Company or the Company’s Subsidiaries. No written claim has ever been made by
any Governmental Entity in a jurisdiction where neither the Company nor any of
the Company’s Subsidiaries files Tax Returns that are or may be subject to
taxation by that jurisdiction.

(3) Neither the Company nor the Company’s Subsidiaries (A) are or have ever been
a member of an affiliated group (other than a group the common parent of which
is the Company) filing a consolidated federal income Tax Return or (B) have any
liability for Taxes of any Person arising from the application of Treasury
Regulation section 1.1502-6 or any analogous provision of state, local or
foreign Law, or as a transferee or successor, by contract, or otherwise.

(4) None of the Company nor the Company’s Subsidiaries are party to, is bound by
or has any obligation under any Tax sharing or Tax indemnity agreement or
similar contract or arrangement.

(5) None of the Company or the Company Subsidiaries have been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.

(6) All Taxes required to be withheld, collected or deposited by or with respect
to the Company or the Company’s Subsidiaries have been timely withheld,
collected or deposited as the case may be, and to the extent required, have been
paid to the relevant taxing authority. The Company and the Company’s
Subsidiaries have fully complied with all applicable information reporting
requirements.

(7) No closing agreement pursuant to section 7121 of the Code (or any similar
provision of state, local or foreign Law) has been entered into by or with
respect to the Company or the Company’s Subsidiaries. Neither the Company nor
the Company’s Subsidiaries has granted any waiver of any federal, state, local
or foreign statute of limitations with respect to, or any extension of a period
for the assessment of, any Tax. The Disclosure Schedule sets forth the tax year
through which the statute of limitations has run in respect of Tax Liabilities
of the Company and the Company Subsidiaries for US federal, state, local and
foreign Taxes.

(8) Neither the Company nor the Company’s Subsidiaries has engaged in any
transaction that could give rise to (i) a registration obligation with respect
to any Person under Section 6111 of the Code or the regulations thereunder,
(ii) a list maintenance obligation with respect to any Person under Section 6112
of the Code or the regulations thereunder, or (iii) a disclosure obligation as a
“listed transaction” under Section 6011 of the Code and the regulations.

(aa) Labor.

(1) Employees of the Company and the Company Subsidiaries are not represented by
any labor union nor are any collective bargaining agreements otherwise in effect
with respect to such employees. No labor organization or group of employees of
the Company or any Company

 

27



--------------------------------------------------------------------------------

Subsidiary has made a pending demand for recognition or certification, and there
are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened to be brought or filed
with the National Labor Relations Board or any other labor relations tribunal or
authority, nor have there been in the last three years. There are no organizing
activities, strikes, work stoppages, slowdowns, labor picketing lockouts,
material arbitrations or material grievances, or other material labor disputes
pending or threatened against or involving the Company or any Company
Subsidiary, nor have there been for the last three years.

(2) The Company and the Company Subsidiaries, except as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, are in compliance with all (i) federal and state Laws and requirements
respecting employment and employment practices, terms and conditions of
employment, collective bargaining, disability, immigration, health and safety,
wages, hours and benefits, non-discrimination in employment, workers’
compensation and the collection and payment of withholding and/or payroll taxes
and similar taxes and (ii) obligations of the Company and any Company
Subsidiary, as applicable, under any employment agreement, severance agreement
or any similar employment-related agreement or understanding.

(3) Except as would not reasonably be expected to have a Material Adverse
Effect, there is no charge or complaint pending or threatened before any
Governmental Entity alleging unlawful discrimination in employment practices,
unfair labor practices or other unlawful employment practices by the Company or
any Company Subsidiary.

(bb) Knowledge as to Conditions. As of the date of hereof, the Company knows of
no reason why any regulatory approvals and, to the extent necessary, any other
approvals, authorizations, filings, registrations, and notices required or
otherwise a condition to the consummation of the transactions contemplated by
the Transaction Documents will not be obtained.

(cc) Brokers and Finders. Except for Sandler O’Neill & Partners, L.P. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (collectively, the “Placement
Agents”) and the fees payable thereto (which fees are set forth on the
Disclosure Schedule and are to be paid by the Company), neither the Company nor
any of its respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company in connection with the Transaction
Documents or the transactions contemplated thereby.

(dd) Offering of Securities. Neither the Company nor any Person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the securities to be issued pursuant to the
Transaction Documents under the Securities Act and the rules and regulations of
the SEC promulgated thereunder) which might subject the offering, issuance or
sale of any of such securities to the registration requirements of the
Securities Act. Neither the Company nor any person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Common Shares pursuant to the
transactions contemplated by the Transaction Documents. Assuming the accuracy of
the Anchor Investors’ representations and warranties set forth in this
Agreement, no registration under the Securities Act is required for the offer
and sale of the Common Shares by the Company to the Anchor Investors.

 

28



--------------------------------------------------------------------------------

(ee) Investment Company Status. The Company is not, and upon consummation of the
transactions contemplated by the Transaction Documents will not be, an
“investment company,” a company controlled by an “investment company” or an
“affiliated Person” of, or “promoter” or “principal underwriter” of, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

(ff) Affiliate Transactions. No officer, director, five percent (5%) stockholder
or other Affiliate of the Company (or any Company Subsidiary), or any individual
who, to the Knowledge of the Company, is related by marriage or adoption to or
shares the same home as any such Person, or any entity in which any such Person
owns any beneficial interest (collectively, an “Insider”), is a party to any
contract or transaction with the Company (or any Company Subsidiary) which
pertains to the business of the Company (or any Company Subsidiary) or has any
interest in any property, real or personal or mixed, tangible or intangible,
used in or pertaining to the business of the Company (or any Company
Subsidiary). The foregoing representation and warranty does not cover deposits
at the Company (or any Company Subsidiary) or loans of $50,000 or less made in
the ordinary course of business consistent with past practice.

(gg) Additional Investors. To the extent any Additional Agreements and
additional agreements or modification to Transaction Documents have been entered
into on or prior to the date hereof, the Company has provided the Anchor
Investors with true and accurate copies of the Additional Agreements, other
additional agreements or modified Transaction Documents into which it has
entered with each of the Additional Investors.

(hh) Anti-takeover Provisions Not Applicable. The Company has not adopted any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company. The
Board of Directors has taken all necessary action to ensure that the
transactions contemplated by the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby will be exempt from any
anti-takeover or similar provisions of the Company’s Articles of Incorporation
and By-Laws, and any other provisions of any applicable “moratorium”, “control
share”, “fair price”, “interested stockholder” or other anti-takeover Laws and
regulations of any jurisdiction.

(ii) Issuance of the Common Shares and Warrants. The issuance of the Common
Shares and the Warrants in connection with the transactions contemplated by the
Transaction Documents (including, but not limited to, the Common Shares issued
to the Anchor Investors on the Second Closing Date and the Common Shares
issuable upon exercise of the Warrants) has been duly authorized and such Common
Shares and Warrants, when issued and paid for in accordance with the terms of
the Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.

(jj) Price of Common Stock. The Company has not, and to the Company’s Knowledge
no one acting on its behalf has, taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Common Shares.

(kk) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the Securities Act.

(ll) Disclosure. The Company confirms that neither it nor any of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the

 

29



--------------------------------------------------------------------------------

Placement Agents or any other Representative to provide, any Anchor Investor or
its respective agents or counsel with any information that it believes
constitutes or could reasonably be expected to constitute material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder and thereunder may
constitute such information, all of which will be disclosed by the Company by
the dates referenced in the Additional Agreements. The Company understands and
confirms that each of the Anchor Investors will rely on the foregoing
representations in effecting transactions in securities of the Company. No event
or circumstance has occurred or information exists with respect to the Company
or any of the Company Subsidiaries or its or their business, properties,
operations or financial conditions, which, under applicable Law, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement and
related transactions and as may be disclosed pursuant to Section 6.16 hereof.

2.3. Representations and Warranties of Anchor Investors. Except as Previously
Disclosed, each Anchor Investor, severally and not jointly, hereby represents
and warrants to the Company, as of June 30, 2010 and as of the First Closing
Date (except for the representations and warranties that are as of a specific
date which shall be made as of that date), for itself and for no other Anchor
Investor, that:

(a) Organization and Authority. Such Anchor Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely impair or delay such
Anchor Investor’s ability to perform its obligations under the Transaction
Documents or to consummate the transactions contemplated hereby and thereby.

(b) Authorization; Compliance with Other Instruments.

A. Such Anchor Investor has the necessary power and authority to execute and
deliver the Transaction Documents to which such Anchor Investor is a party and
to perform its respective obligations hereunder and thereunder. The execution,
delivery and performance of the Transaction Documents to which such Anchor
Investor is a party and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by such Anchor Investor’s respective board
of directors, general partner or managing members, investment committee,
investment adviser or other authorized person, as the case may be, and no
further approval or authorization by any of its stockholders, partners or other
equity owners, as the case may be, is required. This Agreement has been and the
other Transaction Documents to which such Anchor Investor is a party will have
been at the First Closing duly and validly executed and delivered by such Anchor
Investor and, assuming due authorization, execution and delivery by the Company
and the other parties thereto, are, or in the case of documents executed after
June 30, 2010, will be, upon execution, the valid and binding obligations of
such Anchor Investor enforceable against such Anchor Investor in accordance with
their terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).

B. Neither the execution, delivery and performance by such Anchor Investor of
the Transaction Documents nor the consummation of the transactions contemplated
hereby or thereby, nor compliance by such Anchor Investor with any of the

 

30



--------------------------------------------------------------------------------

provisions hereof or thereof, will (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any Liens
upon any of the properties or assets of such Anchor Investor under any of the
terms, conditions or provisions of (i) such Anchor Investor’s articles of
incorporation or by-laws, its certificate of limited partnership or partnership
agreement or its similar governing documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which such Anchor Investor is a party or by which such Anchor
Investor may be bound, or to which such Anchor Investor or any of the properties
or assets of such Anchor Investor may be subject, or (B) subject to compliance
with the statutes and regulations referred to in the next paragraph (and
assuming the correctness of the representations and warranties of the Company
and the other parties to the Transaction Documents), violate any Law applicable
to such Anchor Investor or any of its properties or assets except in the case of
clauses (A)(ii) and (B) for such violations, conflicts and breaches as would not
reasonably be expected to materially adversely affect such Anchor Investor’s
ability to perform its obligations under the Transaction Documents or consummate
the transactions contemplated hereby or thereby on a timely basis.

(c) Governmental Consents. Assuming the correctness of the representations and
warranties of the Company and the other parties to this Agreement, no
Governmental Consents are necessary to be obtained by such Anchor Investor for
the consummation of the transactions contemplated by the Transaction Documents
to which such Anchor Investor is a party, other than a statement by the Federal
Reserve that it has no objection to the investments by the Anchor Investors as
such investments are described by the Anchor Investors in notices filed by them
under the Change in Bank Control Act of 1978 (the “CBCA”).

(d) Purchase for Investment. Such Anchor Investor acknowledges that the Common
Shares have not been registered under the Securities Act or under any state
securities laws. Such Anchor Investor (1) is acquiring the Common Shares
pursuant to an exemption from registration under the Securities Act and other
applicable securities laws solely for investment with no present intention to
distribute any of the Common Shares to any Person, (2) will not sell or
otherwise dispose of any of the Common Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Common
Shares and of making an informed investment decision and (4) is an “accredited
investor” (as that term is defined by Rule 501 of the Securities Act).

(e) Brokers and Finders. Neither such Anchor Investor, nor its respective
Affiliates nor any of their respective officers or directors has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for such Anchor Investor in connection with this
Agreement or the transactions contemplated hereby.

(f) Investment Decision. Such Anchor Investor has made an independent investment
decision with respect to the transactions contemplated under the Transaction
Documents and, except as Previously Disclosed, there are no agreements or
understandings between such Anchor Investor or any of its Affiliates and (i) any
of the Investors (including the other Anchor Investor) or any of their
respective Affiliates, (ii) the Company or (iii) the Company Subsidiaries.

 

31



--------------------------------------------------------------------------------

(g) Financial Capability. At each Closing, the Carlyle Anchor Investor shall
have, and in the case of the Anchorage Anchor Investor, subject to the funding
of the financing set forth in the Equity Commitment Letter in accordance with
its terms, the Anchorage Anchor Investor shall have, available funds necessary
to consummate such Closing on the terms and conditions contemplated by this
Agreement. Concurrently with the execution of this Agreement, the Anchorage
Anchor Investor has delivered to the Company the duly executed Equity Commitment
Letter by and among the Anchorage Anchor Investor and ACMO in the form attached
as Exhibit H to this Agreement, pursuant to which ACMO has committed
to contribute the amount set forth therein to the Anchorage Anchor Investor
subject to the terms and conditions contained therein. The Equity Commitment
Letter is a legal, valid and binding obligation of ACMO and enforceable against
ACMO in accordance with its terms, and as of the date hereof no event has
occurred which, with or without notice, lapse of time or both, would constitute
a default on the part of ACMO under the Equity Commitment Letter.

(h) No Other Representations or Warranties. Except as set forth in this
Agreement, the other Transaction Documents and any other documents delivered in
connection with the First Closing of the transactions contemplated by the
Transaction Documents, such Anchor Investor makes no representation or warranty,
expressed or implied, at law or in equity, in respect of such Anchor Investor or
such Anchor Investor’s business or prospects and any such other representations
or warranties are hereby expressly disclaimed.

ARTICLE III

COVENANTS

3.1. Conduct of Business Prior to Second Closing.

(a) Except as otherwise expressly required by the Transaction Documents or
applicable Law, by the performance of any Material Contract that was Previously
Disclosed, or with the prior written consent of each Anchor Investor, between
May 23, 2010 and the Second Closing, the Company shall, and the Company shall
cause each Company Subsidiary to:

(1) conduct its business only in the ordinary course;

(2) use commercially reasonable efforts to (A) preserve the present business
operations, organization (including officers and employees) and goodwill of the
Company and any Company Subsidiary and (B) preserve the present relationships
with persons having business dealings with the Company (including strategic
partners, customers, suppliers, consultants and subcontractors);

(3) use commercially reasonable efforts to maintain (A) all of the material
assets and properties of, or used by, the Company or any Company Subsidiary in
its current condition, with the exception of ordinary wear and tear, and
(B) insurance upon all of the properties and assets of the Company and the
Company Subsidiaries in such amounts and of such kinds comparable to that in
effect on the date of this Agreement;

(4) not (A) declare, set aside or pay any distributions or dividends on, or make
any other distributions (whether in cash, securities or other property) in
respect of, any of its Capital Stock; (B) split, combine or reclassify any of
its Capital Stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for Capital Stock or any of its other
securities; or (C) purchase, redeem or otherwise acquire any Capital Stock or
any of its other securities or any rights, warrants or options to acquire any
such Capital Stock or other securities;

 

32



--------------------------------------------------------------------------------

(5) not issue, deliver, sell, grant, pledge or otherwise dispose of or encumber
any Capital Stock, any other voting securities or any securities convertible
into or exchangeable for, or any rights, warrants or options to acquire, any
such Capital Stock, voting securities or convertible or exchangeable securities,
other than any issuance of Common Stock on exercise of any compensatory stock
options outstanding on the date of this Agreement;

(6) not terminate, enter into, amend, modify (including by way of
interpretation), renew or grant any waiver or consent under any employment,
officer, consulting, severance, change in control or similar contract, agreement
or arrangement with any director, officer, employee or consultant (other than,
with respect to (i) a new chief financial officer and (ii) employees, in the
ordinary course of business consistent with past practices) or make, grant or
promise any bonus or any wage, salary or compensation increase to any director,
officer, employee, sales representative or consultant (except in the case of
non-officers and non-directors, amounts that do not exceed $50,000 per year per
employee in the aggregate) or make, grant or promise any increase in any
employee benefit plan or arrangement, or amend or terminate any existing
employee benefit plan or arrangement or adopt any new employee benefit plan or
arrangement;

(7) not terminate, enter into, establish, adopt, amend, modify (including by way
of interpretation), make new grants or awards under, renew or grant any waiver
or consent under any pension, retirement, stock option, stock purchase, savings,
profit sharing, deferred compensation, consulting, bonus, group insurance or
other employee benefit, incentive or welfare contract (other than with respect
to group insurance and welfare employee benefits, in the ordinary course of
business consistent with past practices), plan or arrangement, or any trust
agreement (or similar arrangement) related thereto, in respect of any director,
officer, employee or consultant, amend the terms of any outstanding equity-based
award, take any action to accelerate the vesting, exercisability or payment (or
fund or secure the payment) of stock options, restricted stock, other equity
awards or other compensation or benefits payable thereunder or add any new
participants to any non-qualified retirement plans (or, with respect to any of
the preceding, communicate any intention to take such action), other than with
respect to the salary of any employee (and, with respect to such employee, only
in the ordinary course of business consistent with past practices);

(8) make any other change in employment terms for any of its directors,
officers, employees and consultants outside the ordinary course of business or
enter into any transaction with an Insider;

(9) notwithstanding any other provision hereof, use all commercially reasonable
efforts not to take, or omit to take, any action that is reasonably likely to
result in any of the conditions precedent to either the First Closing or the
Second Closing not being satisfied, or any action that is reasonably likely to
materially impair the Company’s or any of the Company Subsidiaries’ ability to
perform their obligations under the Transaction Documents or to consummate the
transactions contemplated hereby, except as required by Law or the Transaction
Documents;

(10) not enter into any contract with respect to, or otherwise agree or commit
to do, any of the foregoing; and

 

33



--------------------------------------------------------------------------------

(11) not make or change any material Tax election, change a material annual
accounting period, adopt or change any material accounting method with respect
to Taxes, file any amended material Tax Return, enter into any material closing
agreement, settle or compromise any proceeding with respect to any material Tax
claim or assessment relating to the Company or any of the Company Subsidiaries,
surrender any right to claim a refund of material Taxes, consent to any
extension or waiver of the limitation period applicable to any material Tax
claim or assessment relating to the Company or any of its Subsidiaries, or take
any other similar action relating to the filing of any material Tax Return or
the payment of any material Tax.

3.2. No Shop.

(a) From May 23, 2010 until the earlier of the Second Closing Date or the
termination of this Agreement in accordance with its terms, the Company shall
not, and the Company shall not permit any of its Affiliates, directors, officers
or employees to, and the Company shall use commercially reasonable efforts to
cause its other representatives or agents (together with directors, officers,
and employees, the “Representatives”) not to, directly or indirectly,
(i) discuss, encourage, negotiate, undertake, initiate, authorize, recommend,
propose or enter into, whether as the proposed surviving, merged, acquiring or
acquired corporation or otherwise, any transaction involving a merger,
consolidation, business combination, recapitalization, purchase or disposition
of any material amount of the assets of the Company or any material amount of
the Capital Stock or other ownership interests of the Company (other than in
connection with the Investment, Other Private Placements, the TARP Exchange, the
Exchange Offers, the Rights Offering or any other transaction contemplated
hereby) (an “Acquisition Transaction”), (ii) facilitate, encourage, solicit or
initiate discussions, negotiations or submissions of proposals or offers in
respect of an Acquisition Transaction, (iii) furnish or cause to be furnished,
to any Person, any information concerning the business, operations, properties
or assets of the Company in connection with an Acquisition Transaction, or
(iv) otherwise cooperate in any way with, or assist or participate in,
facilitate or encourage, any effort or attempt by any other Person to do or seek
any of the foregoing. The Company shall notify each Anchor Investor orally and
in writing promptly (but in no event later than one (1) Business Day) after
receipt by the Company or any of the Representatives thereof of any proposal or
offer from any Person other than the Anchor Investors to effect an Acquisition
Transaction or any request for non-public information relating to the Company or
for access to the properties, books or records of the Company by any Person
other than the Anchor Investors in connection with an Acquisition Transaction.

3.3. Access; Reports; Confidentiality.

(a) From May 23, 2010 until the date following the First Closing Date on which
the Common Stock purchased pursuant to the Transaction Documents and held by the
Anchor Investors represent less than 5% of the outstanding Common Stock (as
adjusted from time to time for any reorganization, recapitalization, stock
dividend, stock split, reverse stock split, or other like changes in the
Company’s capitalization), the Company and the Company Subsidiaries will permit
the Anchor Investors and, at an Anchor Investor’s request, each Affiliate
thereof that directly or indirectly has an interest in the Anchor Investor or
the Company, whether or not such Person qualifies, or is intended to qualify, as
a “venture capital operating company” as defined in the regulations (the “Plan
Asset Regulations”) issued by the Department of Labor at Section 2510.3 101 of
Part 2510 of Chapter XXV, Title 29 of the Code of Federal Regulations, as the
same may be amended from time to time (a “VCOC”, and each such Person a “VCOC
Rights Investor”), to have customary and appropriate VCOC rights (including
consultation rights, inspection and access rights, and rights to receive
materials for all meetings of the Board of Directors, and the right to audited
and unaudited financial statements, annual budget and other financial and
operations information, including advance notification of and consultation with
respect to significant corporate actions) relating to inspection, information
and consultation with respect to the Company or the

 

34



--------------------------------------------------------------------------------

Banks; provided that this section shall not entitle the Anchor Investor to
designate any members of the Board of Directors or of the board of directors of
the Banks. In addition to the rights described in the preceding sentence, the
Company and the Company Subsidiaries will permit each VCOC Rights Investor to
have access and inspection rights to any information required by it to comply
with Section 3.4(a). The Company shall, and shall cause the Banks to, consider
in good faith the recommendations of any VCOC Rights Investor or its designated
representative in connection with the matters on which it is consulted as
described above, recognizing that the ultimate discretion with respect to all
such matters shall be retained by the Company or the Banks, as applicable. Any
consultation or inspection pursuant to this Section 3.3 shall be conducted
during normal business hours and in such a manner as not to interfere
unreasonably with the conduct of the business of the Company or the Company
Subsidiaries, and nothing herein shall require the Company or the Company
Subsidiaries to disclose any information to the extent (1) prohibited by Law or
(2) that the Company or the Company Subsidiaries reasonably believe such
information to be competitively sensitive proprietary information (except to the
extent such Anchor Investor provides assurances reasonably acceptable to Company
or such Company Subsidiary, as applicable, that such information shall not be
used by such Anchor Investor or its Affiliates to compete with the Company or
such Company Subsidiary, as applicable); provided that the Company and the
Company Subsidiaries shall use commercially reasonable efforts to make
appropriate substitute disclosure arrangements under circumstances where the
restrictions in clauses (1) and (2) of this Section 3.3(a) apply).

(b) The Carlyle Anchor Investor acknowledges that the information being provided
to it in connection with the consummation of the transactions contemplated
hereby is subject to the terms of the Confidentiality Agreement, dated as of
February 3, 2010, between Carlyle Investment Management L.L.C. and the Company
(the “Carlyle Confidentiality Agreement”), the terms of which are incorporated
herein by reference.

(c) The Anchorage Anchor Investor acknowledges that the information being
provided to it in connection with the consummation of the transactions
contemplated hereby is subject to the terms of the Confidentiality Agreement,
dated as of December 9, 2009, between the Anchorage Anchor Investor and the
Company (the “Anchorage Confidentiality Agreement”, and together with the
Carlyle Confidentiality Agreement, the “Confidentiality Agreements”), the terms
of which are incorporated herein by reference.

3.4. Filings; Other Actions.

(a) Each Anchor Investor, on the one hand, and the Company, on the other hand,
will cooperate and consult with the others and use commercially reasonable
efforts to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, necessary or
advisable to consummate the transactions contemplated by the Transaction
Documents, and to perform the covenants contemplated by the Transaction
Documents, in each case required by it. Each of the parties hereto shall execute
and deliver both before and after each Closing such further certificates,
agreements and other documents and take such other actions as the other parties
may reasonably request to consummate or implement such transactions or to
evidence such events or matters. The Anchor Investors and the Company will each
use their commercially reasonable efforts to promptly obtain or submit, and the
Company and each of the Anchor Investors will cooperate as may reasonably be
requested by the Anchor Investors or the Company, as the case may be, to help
the Anchor Investors and the Company promptly obtain or submit, as the case may
be, as promptly as practicable, the approvals and authorizations of, any
additional filings and registrations with, and any additional notifications to,
all notices to and, to the extent required by Law, consents, approvals or
exemptions from bank regulatory authorities, for the transactions contemplated
by the Transaction Documents (in each case to the extent it has not done so
prior to the date

 

35



--------------------------------------------------------------------------------

of this Agreement), subject to the following sentence. Notwithstanding the
foregoing, in no event shall an Anchor Investor be required to become a bank
holding company, accept any Burdensome Condition with respect to any regulatory
filing or approval, including without limitation any condition which could
jeopardize or potentially have the effect of jeopardizing any investment
opportunities (now or hereafter existing) of such Anchor Investor or any of its
Affiliates, or be required to agree to provide capital to the Company or any
Company Subsidiary thereof other than the Purchase Price to be paid for the
Common Shares to be purchased by it pursuant to the terms of the Transaction
Documents. To the extent that any Anchor Investor files a notice of change in
control under the CBCA, such Anchor Investor shall use, and cause its Affiliates
to use, commercially reasonable efforts to obtain regulatory non-objection to
the change in control notice as promptly as possible, including without
limitation responding fully to all requests for additional information from the
Federal Reserve, entering into one or more passivity requirements or rebuttal of
control agreements and providing such other non-control and related commitments
as the Federal Reserve may require (in each case, in form and substance
reasonably satisfactory to the Federal Reserve) as a condition to approving and
accepting such rebuttal of control submission (in each case to the extent it has
not done so prior to the date of this Agreement). The Anchor Investors and the
Company will have the right to review in advance, and to the extent practicable
each will consult with the other, in each case subject to Laws relating to the
exchange of information and confidential information related to the Anchor
Investors, all the information (other than confidential information) relating to
such other parties, and any of their respective Affiliates, which appears in any
filing made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions to which it will be
party contemplated by this Agreement. In exercising the foregoing right, each of
the parties hereto agrees to act reasonably and as promptly as practicable. Each
of the parties hereto agrees to keep the other parties apprised of the status of
matters referred to in this Section 3.4. Each of the Anchor Investors and the
Company shall promptly furnish the other with copies of written communications
received by it or its Affiliates from, or delivered by any of the foregoing to,
any Governmental Entity in respect of the transactions contemplated by the
Transaction Documents; provided, that the party delivering any such document may
redact any confidential information contained therein.

(b) The Company shall call a meeting of its stockholders, to be held as promptly
as practical after May 23, 2010, and in no event later than October 28, 2010, to
vote on (1) proposals to amend the Series A Preferred Stock and the Series B
Preferred Stock (the “Preferred Stock Proposals”) pursuant to the Articles of
Amendment attached hereto as Exhibit F (the “Preferred Stock Articles of
Amendment”) and (2) proposals to amend the Articles of Incorporation (A) to
increase the number of authorized shares of Common Stock to at least
1,000,000,000 shares or such larger number as the Board of Directors determines
in its reasonable judgment is necessary to effectuate the transactions
contemplated by the Transaction Documents and (B) to effectuate a reverse stock
split of shares of the Common Stock to comply with NASDAQ listing requirements
and (3) proposals to approve the issuance of the Common Shares pursuant to the
Transaction Documents, the Investment, the Other Private Placements, the TARP
Exchange, the Exchange Offers and the Rights Offering (including the backstop
commitments), pursuant to the applicable NASDAQ Marketplace Rules (the
stockholder proposals described in clauses (2) and (3), the “General Stockholder
Proposals”). The Board of Directors shall unanimously recommend to the Company’s
stockholders that such stockholders approve the General Stockholder Proposals
and, if applicable, the Preferred Stock Proposals and shall take all other
actions necessary to adopt such proposals if approved by the stockholders of the
Company. In connection with each of the meetings at which such proposals will be
voted on, the Company shall promptly prepare (and the Anchor Investors shall
reasonably cooperate with the Company to prepare) and file with the SEC a
preliminary proxy statement, shall use its reasonable best efforts to solicit
proxies for such stockholder approval and shall use its reasonable best efforts
to respond to any comments of the SEC or its staff and to cause a definitive
proxy statement related to such stockholders’ meeting to be mailed to the
Company’s stockholders as promptly as practicable after clearance thereof by the
SEC. The Company shall notify the

 

36



--------------------------------------------------------------------------------

Anchor Investors promptly of the receipt of any comments from the SEC or its
staff with respect to the proxy statement and of any request by the SEC or its
staff for amendments or supplements to such proxy statement or for additional
information and shall supply the Anchor Investors with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the SEC or its staff, on the other hand, with respect to such proxy
statement. If at any time prior to such stockholders’ meeting there shall occur
any event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as practicable prepare and mail
or otherwise disseminate to its stockholders such an amendment or supplement.
Each of the Anchor Investors and the Company agree promptly to correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail or otherwise disseminate to its stockholders an amendment or supplement
to correct such information to the extent required by applicable Laws. The
Company shall consult with the Anchor Investors prior to mailing any proxy
statement, or any amendment or supplement thereto, and provide the Anchor
Investors with reasonable opportunity to comment thereon. The recommendation
made by the Board of Directors described in this Section 3.4(b) shall be
included in the proxy statement filed in connection with obtaining such
stockholder approval. Upon approval and adoption of any of the General
Stockholder Proposals and Preferred Stock Proposals, if applicable, the Company
shall promptly file the General Articles of Amendment and the Preferred Stock
Articles of Amendment, as applicable, with the Commonwealth of Virginia State
Corporation Commission.

(c) In the event that the approval of any of the Stockholder Proposals described
in this Section 3.4 is not obtained at such stockholders meeting, the Company
shall include a proposal to approve (and the Board of Directors shall
unanimously recommend approval of) each such proposal at a meeting of its
stockholders no less than once in each subsequent sixty-day period beginning on
the day following such initial stockholders meeting until all such approvals are
obtained or made

(d) The Company shall amend the Articles of Incorporation to reduce the par
value per share of Common Stock to a nominal amount, which shall be less than
the Purchase Price divided by the number of Common Shares to be purchased by the
Anchor Investors hereunder, and the Company shall file Articles of Amendment
reflecting such new par value per share of Common Stock.

3.5. Governance Matters.

(a) Prior to the First Closing, the Company shall take all requisite corporate
action to decrease the size of the Board of Directors to eleven (11) members,
including two Designated Anchor Investor Directors and the chief executive
officer of the Company. The Company shall request any existing member of the
Board of Directors who will not be among the eleven (11) members of the Board of
Directors immediately following the First Closing to tender his conditional
resignation from the Board of Directors to the Company to be effective upon the
First Closing. Not less than ten (10) Business Days prior to the First Closing,
(i) the Carlyle Anchor Investor shall provide to the Company the name of the
Carlyle Designated Director to the Board of the Directors of the Company as well
as the boards of directors of Hampton Roads and Shore (the “Bank Boards”) and
the committees to which such designee is to be appointed and (ii) the Anchorage
Anchor Investor shall provide to the Company the name of the Anchorage
Designated Director to the Board and the Bank Boards and the committees to which
such designee is to be appointed. The Company shall cause the Carlyle Designated
Director to be elected or appointed, subject to satisfaction of all legal and
governance requirements regarding service as a member of the Board and the Bank
Boards on the First Closing Date and thereafter as long as the Carlyle Anchor
Investor owns in aggregate with its Affiliates 20% or more of the number of
shares of Common Stock purchased by the Anchorage Anchor Investor pursuant to
this Agreement (as adjusted from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split, or other
like

 

37



--------------------------------------------------------------------------------

changes in the Company’s capitalization) (the “Carlyle Qualifying Ownership
Interest”). The Company shall cause the Anchorage Designated Director
(collectively with the Carlyle Designated Director, the “Designated Anchor
Investor Directors”) to be elected or appointed, subject to satisfaction of all
legal and governance requirements regarding service as a director of the
Company, to the Board and the Bank Boards on the First Closing Date and
thereafter as long as the Anchorage Anchor Investor owns in aggregate with its
Affiliates 20% or more of the number of shares of Common Stock purchased by the
Anchorage Anchor Investor pursuant to this Agreement (as adjusted from time to
time for any reorganization, recapitalization, stock dividend, stock split,
reverse stock split, or other like changes in the Company’s capitalization) (the
“Anchorage Qualifying Ownership Interest”). The Company shall be required to
recommend to its stockholders the election of the Designated Anchor Investor
Directors to the Board of Directors at the Company’s annual meeting, subject to
satisfaction of all legal and governance requirements regarding service as a
director of the Company. If the Carlyle Anchor Investor no longer has the
Carlyle Qualifying Ownership Interest or the Anchorage Anchor Investor no longer
has the Anchorage Qualifying Ownership Interest, the applicable Anchor Investor
that no longer has such ownership interest shall have no further rights under
Sections 3.5(a), 3.5(b) and 3.5(c) and, in each case, at the written request of
the Board of Directors, such Anchor Investor shall use all reasonable best
efforts to cause the Designated Anchor Investor Director appointed by such
Anchor Investor to resign from the Board of Directors as promptly as possible
thereafter. The Board of Directors and the Bank Boards shall cause each
Designated Anchor Investor Director to be appointed to the committees of the
Board of Directors and the Bank Boards, as applicable, identified by the
applicable Anchor Investor, so long as such Designated Anchor Investor Director
qualifies to serve on such committees subject to satisfaction of all legal and
governance requirements regarding service as a committee member.

(b) The Designated Anchor Investor Directors shall, subject to applicable Law,
be the nominees of the Company and the Nominating Committee of the Board of
Directors (the “Nominating Committee”) to serve on the Board of Directors and on
each of the Bank Boards. The Company shall use its reasonable best efforts to
have the Designated Anchor Investor Directors elected as directors of the
Company by the stockholders of the Company and the Company shall solicit proxies
for the Designated Anchor Investor Directors to the same extent as it does for
any of its other nominees to the Board of Directors.

(c) Subject to Section 3.5(a), upon the death, disability, resignation,
retirement, disqualification or removal from office of a Designated Anchor
Investor Director, the Anchor Investor who designated such director shall have
the right to designate the replacement for the Designated Anchor Investor
Director, which replacement shall satisfy all legal and governance requirements
regarding service as a member of the Board of Directors and the Bank Boards, as
applicable. The Board of Directors of the Company shall use its reasonable best
efforts to take all action required to fill the vacancy resulting therefrom with
such person (including such person, subject to applicable Law, being the
Company’s and the Nominating Committee’s nominee to serve on the Board of
Directors, calling a special meeting of stockholders to vote on such person,
using all reasonable best efforts to have such person elected as director of the
Company by the stockholders of the Company and the Company soliciting proxies
for such person to the same extent as it does for any of its other nominees to
the Board of Directors).

(d) The Company hereby agrees that, from and after the First Closing Date, for
so long as an Anchor Investor owns in aggregate with its Affiliates 20% or more
of the number of shares of Common Stock purchased by the Anchorage Anchor
Investor pursuant to this Agreement (as adjusted from time to time for any
reorganization, recapitalization, stock dividend, stock split, reverse stock
split, or other like changes in the Company’s capitalization), the Company
shall, subject to applicable Law, invite a person designated by such Anchor
Investor and reasonably acceptable to the Board of Directors (each, an
“Observer”) to attend meetings of the Board of Directors (including any meetings
of committees thereof which such Anchor Investor’s Designated Anchor Investor
Director is a member) in a nonvoting

 

38



--------------------------------------------------------------------------------

observer capacity. If such Anchor Investor no longer Beneficially Owns the
minimum number of shares of Common Stock as specified in the first sentence of
this Section 3.5(d), such Anchor Investor shall have no further rights under
this Section 3.5(d).

(e) The Designated Anchor Investor Directors shall be entitled to the same
compensation, including fees, and same indemnification in connection with his or
her role as a director as the other members of the Board of Directors or the
Bank Boards, as applicable, and the Designated Anchor Investor Directors shall
be entitled to reimbursement for documented, reasonable out-of-pocket expenses
incurred in attending meetings of the Board of Directors or the Bank Boards, or
any committee thereof, to the same extent as the other members of the Board of
Directors or the Bank Boards, as applicable. The Company shall notify the
Designated Anchor Investor Directors and the Observers of all regular meetings
and special meetings of the Board of Directors or the Bank Boards and of all
regular and special meetings of any committee of the Board of Directors or the
Bank Boards of which such Designated Anchor Investor Director is a member in
accordance with the applicable bylaws. The Company, Hampton Roads and Shore
shall provide the Designated Anchor Investor Directors and Observers with copies
of all notices, minutes, consents and other material that they provide to all
other members of their respective boards of directors concurrently as such
materials are provided to the other members.

(f) The Company acknowledges that certain Designated Anchor Investor Directors
(each, an “Anchor Investor Indemnitee”) may have certain rights to
indemnification, advancement of expenses and/or insurance provided by the
Carlyle Anchor Investor or the Anchorage Anchor Investor, as applicable, and/or
certain of its affiliates (collectively, the “Anchor Investor Indemnitors”). The
Company hereby agrees (i) that it is the indemnitor of first resort (i.e., its
obligations to each Anchor Investor Indemnitee are primary and any obligation of
the Anchor Investor Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by any Anchor
Investor Indemnitee are secondary), and (ii) that it shall be required to
advance the full amount of expenses incurred by each Anchor Investor Indemnitee
and shall be liable for the full amount of all expenses and liabilities to the
extent legally permitted and as required by the terms of this Agreement and the
Articles of Incorporation and By-Laws of the Company (and any other agreement
regarding indemnification between the Company and any Anchor Investor
Indemnitee), without regard to any rights an Anchor Investor Indemnitee may have
against any Anchor Investor Indemnitor. The Company further agrees that no
advancement or payment by any Anchor Investor Indemnitor on behalf of any Anchor
Investor Indemnitee with respect to any claim for which such Anchor Investor
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Anchor Investor Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Anchor Investor Indemnitee against the Company. The
Company and each Anchor Investor Indemnitee agree that the Anchor Investor
Indemnitors are express third party beneficiaries of the terms of this
Section 3.5(f).

3.6. Avoidance of Control. Notwithstanding anything to the contrary in the
Transaction Documents, neither the Company nor any Company Subsidiary shall take
any action (including any redemption, repurchase, or recapitalization of Common
Stock, or securities or rights, options or warrants to purchase Common Stock, or
securities of any type whatsoever that are, or may become, convertible into or
exchangeable into or exercisable for Common Stock in each case, where the Anchor
Investors are not given the right to participate in such redemption, repurchase
or recapitalization to the extent of the Anchor Investors’ pro rata proportion),
that would cause any Anchor Investor’s or any other Person’s ownership of voting
securities of the Company (together with the ownership by such Anchor Investor’s
or other Person’s Affiliates (as such term is used under the BHC Act) of voting
securities of the Company) to increase above 24.9%, without the prior written
consent of such affected Anchor Investor, or to increase to an amount that would
constitute “control” under the BHC Act, or

 

39



--------------------------------------------------------------------------------

otherwise cause any Anchor Investor to “control” the Company under and for
purposes of the BHC Act. Notwithstanding anything to the contrary in this
Agreement or any Transaction Document, no Anchor Investor or any other Person
(together with the Anchor Investors or Affiliates (as such term is used under
the BHC ACT) shall have the ability to exercise any voting rights of any
securities in excess of 24.9% of the total outstanding voting securities of the
Company. In the event either the Company or any Anchor Investor breaches its
obligations under this Section 3.6 or believes that it is reasonably likely to
breach such an obligation, it shall promptly notify the other parties hereto and
shall cooperate in good faith with such parties to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.

3.7. Notice of Certain Events. Each party hereto shall promptly notify the other
party hereto of (a) any event, condition, fact, circumstance, occurrence,
transaction or other item of which such party becomes aware prior to each
Closing that would constitute a violation or breach of the Transaction Documents
(or a breach of any representation or warranty contained herein or therein) or,
if the same were to continue to exist as of the applicable Closing Date, would
constitute the non-satisfaction of any of the conditions set forth in
Section 1.2 hereof, and (b) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware which
would have been required to have been disclosed pursuant to the terms of the
Transaction Documents had such event, condition, fact, circumstance, occurrence,
transaction or other item existed as of May 23, 2010. Notwithstanding the
foregoing, neither party shall be required to take any action that would
jeopardize such party’s attorney-client privilege.

3.8. Commercially Reasonable Efforts. Subject to the third sentence in
Section 3.4(a) of this Agreement, upon the terms and subject to the conditions
herein provided, except as otherwise provided in the Transaction Documents, each
of the parties hereto agrees to use its commercially reasonable efforts to take
or cause to be taken all action, to do or cause to be done and to assist and
cooperate with the other parties hereto in doing all things necessary, proper or
advisable under Laws to consummate and make effective the transactions
contemplated hereby, including but not limited to: (i) the satisfaction of the
conditions precedent to the obligations of the parties hereto; (ii) the
obtaining of applicable Governmental Consents, and consents, waivers and
approvals of any third parties (including Governmental Entities); (iii) the
defending of any claim, action, suit, investigation or proceeding, whether
judicial or administrative, challenging the Transaction Documents or the
performance of the obligations hereunder or thereunder; and (iv) the execution
and delivery of such instruments, and the taking of such other actions as the
other parties hereto may reasonably request in order to carry out the intent of
the Transaction Documents.

3.9. Preemptive Rights.

(a) Sale of New Securities. After the First Closing, for so long as an Anchor
Investor owns securities representing the Carlyle Qualifying Ownership Interest
or the Anchorage Qualifying Ownership Interest, as applicable (before giving
effect to any issuances triggering provisions of this Section 3.9), at any time
that the Company proposes to make any public or nonpublic offering or sale of
any equity (including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity” kicker) (including any
hybrid security) (any such security, a “New Security”) (other than the issuance
and sale of securities (i) in connection with the Rights Offering and the Second
Closing; (ii) to employees, officers, directors or consultants of the Company
pursuant to employee benefit plans or compensatory arrangements approved by the
Board of Directors (including upon the exercise of employee stock options
granted pursuant to any such plans or arrangements); (iii) as consideration in
connection with any bona fide, arm’s-length direct or indirect merger,
acquisition or similar transaction; or (iv) securities issued pursuant to the
Troubled Assets Relief Program (“TARP”) or any similar United States

 

40



--------------------------------------------------------------------------------

Government program), such Anchor Investor shall first be afforded the
opportunity to acquire from the Company for the same price (net of any
underwriting discounts or sales commissions) and on the same terms (except that,
to the extent permitted by Law and the Articles of Incorporation and By-Laws of
the Company, such Anchor Investor may elect to receive such securities in
nonvoting form, convertible into voting securities in a widely dispersed
offering) as such securities are proposed to be offered to others, up to the
amount of such New Securities to be offered in the aggregate required to enable
it to maintain its proportionate Common Stock-equivalent interest in the Company
immediately prior to any such issuance of New Securities. The New Securities
that an Anchor Investor shall be entitled to purchase in the aggregate shall be
determined by multiplying (x) the total number or principal amount of such
offered New Securities by (y) a fraction, the numerator of which is the number
of shares of Common Stock held by such Anchor Investor and its Affiliates
(assuming full conversion or exercise of any securities convertible into or
exercisable for Common Stock) and the denominator of which is the number of
shares of Common Stock then outstanding. Notwithstanding anything herein to the
contrary, in no event shall an Anchor Investor have the right to purchase
securities hereunder to the extent that such purchase would result in such
Anchor Investor exceeding the ownership limitations of the Anchor Investors set
forth in Section 3.6.

(b) Notice. In the event the Company proposes to offer or sell New Securities
that are subject to an Anchor Investor’s rights under Section 3.9(a), it shall
give such Anchor Investor written notice of its intention, specifying the price
(or range of prices), anticipated amount of securities, timing and other terms
upon which the Company proposes to offer the same (including, in the case of a
registered public offering and to the extent possible, a copy of the prospectus
included in the registration statement filed with respect to such offering), at
least thirty (30) days prior to the proposed offer, issuance or sale. An Anchor
Investor shall have twenty-five (25) days from the date of receipt of such a
notice to notify the Company in writing that it intends to exercise its rights
provided in this Section 3.9 and as to the amount of New Securities such Anchor
Investor desires to purchase, up to the maximum amount calculated pursuant to
Section 3.9(a). Such notice shall constitute a non-binding agreement of such
Anchor Investor to purchase the amount of New Securities so specified at the
price and other terms set forth in the Company’s notice to it. The failure of an
Anchor Investor to respond within such twenty-five (25) day period shall be
deemed to be a waiver of such Anchor Investor’s rights under this Section 3.9
only with respect to the offering described in the applicable notice.
Notwithstanding anything to the contrary herein in this section, the provisions
of subclause (b) hereto shall not be applicable to any New Securities offered or
issued at the written direction of the applicable federal regulator of the
Company or its banking subsidiaries.

(c) Purchase Mechanism. If an Anchor Investor exercises its rights provided in
this Section 3.9, the closing of the purchase of the New Securities with respect
to which such right has been exercised shall take place within sixty (60) days
after the giving of notice of such exercise, provided that, if such issuance is
subject to regulatory approval, such sixty (60)-day period shall be extended
until the expiration of ten (10) Business Days after all such approvals have
been received, but in no event later than 120 days from the date of the
Company’s initial notice pursuant to Section 3.9(b). Each of the Company and the
Anchor Investors agrees to use its commercially reasonable efforts to secure any
regulatory or stockholder approvals or other consents, and to comply with any
Law necessary in connection with the offer, sale and purchase of, such New
Securities.

(d) Failure of Purchase. In the event an Anchor Investor fails to exercise its
rights provided in this Section 3.9 within the 25-day period described in
Section 3.9(b) or, if so exercised, such Anchor Investor is unable to consummate
such purchase within the time period specified in Section 3.9(c) above because
of its failure to obtain any required regulatory or stockholder consent or
approval, the Company shall thereafter be entitled during the period of 90 days
following the conclusion of the applicable period to sell or enter into an
agreement (pursuant to which the sale of the Common Stock

 

41



--------------------------------------------------------------------------------

covered thereby shall be consummated, if at all, within 30 days from the date of
such agreement) to sell the Common Stock not elected to be purchased pursuant to
this Section 3.9 or which such Anchor Investor is unable to purchase because of
such failure to obtain any such consent or approval, at a price and upon other
terms that, taken in the aggregate, are not more favorable to the purchasers of
such securities than were specified in the Company’s notice to such Anchor
Investor. Notwithstanding the foregoing, if such sale is subject to the receipt
of any regulatory or stockholder approval or consent or the expiration of any
waiting period, the time period during which such sale may be consummated shall
be extended until the expiration of five (5) Business Days after all such
approvals or consents have been obtained or waiting periods expired, but in no
event shall such time period exceed 90 days from the date of the applicable
agreement with respect to such sale. In the event the Company has not sold the
Common Stock or entered into an agreement to sell the Common Stock within such
90-day period (or sold and issued Common Stock in accordance with the foregoing
within 30 days from the date of said agreement (as such period may be extended
in the manner described above for a period not to exceed 90 days from the date
of such agreement)), the Company shall not thereafter offer, issue or sell such
Common Stock without first offering such securities to each Anchor Investor in
the manner provided above.

(e) Non-Cash Consideration. In the case of the offering of securities for
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
reasonably determined by the Board of Directors shall not exceed the aggregate
market price of the securities being offered as of the date the Board of
Directors authorizes the offering of such securities.

(f) Cooperation. The Company and each Anchor Investor shall cooperate in good
faith to facilitate the exercise of such Anchor Investor’s rights under this
Section 3.9, including securing any required approvals or consents.

3.10. Most Favored Nation. During the period from May 23, 2010 through the
Second Closing, neither the Company nor the Company Subsidiaries shall enter
into any additional agreements, or modify any existing agreements or Transaction
Documents, including the CapGen Investment Agreement or any other agreements
with future investors in the Company or any of the Company Subsidiaries
(including any Additional Agreements entered into with the Additional Investors)
that have the effect of establishing rights or otherwise benefiting such
investor in a manner more favorable in any material respect to such investor
than the rights and benefits established in favor of the Anchor Investors by the
Transaction Documents, unless, in any such case, each Anchor Investor will be
given a copy of such additional or modified agreement and has been offered the
opportunity to receive such rights and benefits of such additional or modified
agreement within 60 days of the later of the execution of such additional or
modified agreement and May 23, 2010. Such Anchor Investor shall notify the
Company in writing, within 30 days after the date it receives a copy of such
additional or modified agreement, of its election to receive the rights and
benefits set forth therein. For the avoidance of doubt, the Anchor Investors
will receive a copy of each additional or modified agreement (including any
Additional Agreements entered into with any Additional Investors) agreed to with
one or more other investors. Without limiting the foregoing, the Company shall
not offer any investors in the Other Private Placements, or any other capital
raising transaction occurring at the same time as the transactions contemplated
by the Transaction Documents on terms more favorable, in form or substance, than
those offered in connection with the Investment, unless the Anchor Investors are
also provided with such terms or has consented thereto in writing; provided,
however, that for purposes of this Section 3.10, the Anchor Investors hereby
consent to the Company’s entry into (i) the CapGen Investment Agreement,
(ii) the letter agreement dated as of the date hereof between the Company and an
Affiliate of the Carlyle Anchor Investor (and the related agreements attached
thereto) (the “Carlyle Investor Letter”), (iii) the letter agreement dated as of
the date hereof between the Company and an Affiliate of the Anchorage Anchor

 

42



--------------------------------------------------------------------------------

Investor (and the related agreements attached thereto) (the “Anchorage Investor
Letter”), (iv) the letter agreement dated as of the date hereof between the
Company and CapGen (and the related agreements attached thereto), (v) the letter
agreement dated as of the date hereof between the Company and Midtown
Acquisitions L.P. (the “Davidson Investor Letter”), and (vi) the letter
agreement dated as of the date hereof between the Company and Fir Tree Value
Master Fund, LP, Fir Tree Capital Opportunity Master Fund, LP, Fir Tree Mortgage
Opportunity Master Fund, LP and Fir Tree REOF II Master Fund, LLC (collectively,
the “Fir Tree Investors”) (the “Fir Tree Investor Letter”) and the terms and
conditions thereof in each case in the form previously delivered by the Company
to the Anchor Investors; provided further, however, that any proposed
modification to any Investor Letter from the form of such Investor Letter
provided to the Anchor Investors and any proposed modification of such Investor
Letter executed as of the date hereof after the date hereof shall be subject to
the Anchor Investors’ rights and the Company’s obligations set forth above. For
the purposes of this Agreement, all parties agree that the terms and conditions
of those documents referred to in clauses (i), (ii), (iii), (iv), (v) and
(vi) of this paragraph shall be deemed Previously Disclosed, as that term is
used herein, including for the purposes of modifying the Company’s
representations and warranties.

3.11. Transfer Taxes. On each Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Common Shares to be sold to such Anchor
Investor hereunder will be, or will have been, fully paid or provided for by the
Company, and all Laws imposing such taxes will be or will have been complied
with.

3.12. Legend.

(a) The Anchor Investors agree that all certificates or other instruments
representing the securities subject to the Transaction Documents shall bear a
legend substantially to the following effect, until such time as they are not
required under Section 3.12(b):

“(i) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF JUNE 30,
2010, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”

(b) Following the earlier of (i) the effective date of a resale registration
statement covering such Common Shares or (ii) Rule 144 becoming available for
the resale of the Common Shares, without the requirement for the Company to be
in compliance with the current public information required under Rule 144(c)(1)
(or Rule 144(i)(2), if applicable) as to the Common Shares and without volume or
manner-of-sale restrictions, the Company shall instruct the Company’s transfer
agent to remove the legend set forth in Section 3.12(a) from the Common Shares
and shall cause its counsel to issue any legend removal opinion required by the
transfer agent. Any fees (with respect to the transfer agent, Company counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company. If a legend is no longer required pursuant
to the foregoing, the Company will no later than three (3) Business Days
following the delivery by an Anchor Investor to the Company or the transfer
agent (with notice to the Company) of a legended certificate or instrument

 

43



--------------------------------------------------------------------------------

representing such Common Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer) and any required representation letter, deliver or cause to be
delivered to such Anchor Investor a certificate or instrument (as the case may
be) representing such Common Shares that is free from all restrictive legends.
The Company may not make any notation on its records or give instructions to its
transfer agent that enlarge the restrictions on transfer set forth in this
Section 3.12(b). Certificates for Common Shares free from all restrictive
legends may be transmitted by the transfer agent to the Anchor Investors by
crediting the account of the Anchor Investor’s prime broker with the Depository
Trust Company as directed by such Anchor Investor. Each Anchor Investor
acknowledges that the securities have not been registered under the Securities
Act or under any state securities laws and agrees that it shall not sell or
otherwise dispose of any of the securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws.

3.13. Continued Listing Authorization. The Company shall take all steps
necessary to prevent the Common Shares from being delisted from NASDAQ,
including, without limitation, effecting a reverse stock split of the Common
Stock, if necessary, to comply with NASDAQ Listing Rule 5450(a)(1).

3.14. Registration Rights.

(a) Registration.

(1) Subject to the terms and conditions of the Transaction Documents, the
Company covenants and agrees that as promptly as practicable, and in any event
no later than the date that is 15 days, after the First Closing (the “Filing
Deadline”), the Company shall have prepared and filed with the SEC one or more
Shelf Registration Statements covering the resale of all of the Registrable
Securities (or, if permitted by the rules of the SEC, otherwise designated an
existing Shelf Registration Statement filed with the SEC to cover such
Registrable Securities), and, to the extent the Shelf Registration Statement has
not theretofore been declared effective or is not automatically effective upon
such filing, the Company shall use reasonable best efforts to cause such Shelf
Registration Statement to be declared or become effective as soon as practicable
(and in any event no later than the Effectiveness Deadline) and to keep such
Shelf Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until the time as there are no such
Registrable Securities remaining (including by refiling such Shelf Registration
Statement (or a new Shelf Registration Statement) if the initial Shelf
Registration Statement expires). Notwithstanding the registration obligations
set forth in this Section 3.14(a)(1), in the event the SEC informs the Company
that all of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (i) inform each of the
Holders thereof and use its commercially reasonable efforts to file amendments
to the initial Shelf Registration Statement as required by the SEC and/or
(ii) withdraw the initial Shelf Registration Statement and file a new Shelf
Registration Statement, in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on such form
available to the Company to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
new Shelf Registration Statement, the Company shall be obligated to use its
reasonable best efforts to advocate with the SEC for the registration of all of
the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Compliance and Disclosure Interpretation

 

44



--------------------------------------------------------------------------------

612.09. Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other shares of Common Stock permitted to be registered on a particular Shelf
Registration Statement as a secondary offering (and notwithstanding that the
Company used diligent efforts to advocate with the SEC for the registration of
all or a greater number of Registrable Securities), the number of Registrable
Securities or other shares of Common Stock to be registered on such Shelf
Registration Statement will be reduced as follows: first, the Company shall
reduce or eliminate the shares of Common Stock to be included by any Person
other than a Holder; second, the Company shall reduce or eliminate any shares of
Common Stock to be included by any Affiliate (which shall not include either
Anchor Investor or their Affiliates) of the Company; and third, the Company
shall reduce the number of Registrable Securities to be included by all Holders
on a pro rata basis based on the total number of unregistered Registrable
Securities held by such Holders, subject to a determination by the SEC that
certain Holders must be reduced before other Holders based on the number of
Registrable Securities held by such Holders. In the event the Company amends the
initial Shelf Registration Statement or files a new Shelf Registration
Statement, as the case may be, under clauses (i) or (ii) above, the Company will
use its commercially reasonable efforts to file with the SEC, as promptly as
allowed by the SEC or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on such form
available to the Company to register for resale those Registrable Securities
that were not registered for resale on the initial Shelf Registration Statement,
as amended, or the new Shelf Registration Statement. No Holder shall be named as
an “underwriter” in any Registration Statement without such Holder’s prior
written consent.

(2) Demand Registration.

A. Each of the Anchor Investors shall have the right, by written notice (the
“Demand Notice”) given to the Company, to request, at any time and from time to
time during such periods when a Shelf Registration Statement or Shelf
Registration Statements covering all of the Anchor Investors’ Registrable
Securities is or are not existing and effective, that the Company register under
and in accordance with the provisions of the Securities Act all or any portion
of the Registrable Securities designated by such Anchor Investor. Upon receipt
of a Demand Notice pursuant to the corresponding provisions of the CapGen
Investment Agreement or from an Anchor Investor pursuant to this Section 3.14,
the Company shall promptly (and in any event within ten (10) Business Days from
the date of receipt of such Demand Notice), notify the other Anchor Investor (or
each Anchor Investor, in the case of a Demand Notice from CapGen) of the receipt
of such Demand Notice and allow such other Anchor Investor (or each Anchor
Investor, in the case of a Demand Notice from CapGen) the opportunity to include
Registrable Securities held by such Anchor Investor in the proposed registration
by submitting its own Demand Notice. The Company, within 45 days of the date on
which the Company receives such earlier Demand Notice, shall file with the SEC,
and the Company shall thereafter use its best efforts to cause to be declared
effective as promptly as practicable, a registration statement on the
appropriate form for the registration and sale as shall be selected by the
Company and as shall be reasonably acceptable to the Anchor Investors
registering Registrable Securities and CapGen (if CapGen is registering
Registrable Securities), in accordance with the intended method or methods of
distribution (which may be by an underwritten offering), of the total number of

 

45



--------------------------------------------------------------------------------

Registrable Securities specified by the Holders in such Demand Notice (a “Demand
Registration Statement”). If the Anchor Investors registering Registrable
Securities intend to distribute any Registrable Securities by means of an
underwritten offering, they shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 3.14(c). The managing underwriters in any
such distribution shall be mutually acceptable to each Anchor Investor
registering Registrable Securities and shall be mutually acceptable to each of
the Anchor Investors and CapGen if CapGen is also registering Registrable
Securities in such underwritten offering. Any Demand Registration Statement may,
at the request of the Holders submitting the Demand Notice, be a “shelf”
registration pursuant to Rule 415, if available.

B. The Company shall use reasonable best efforts to keep each Demand
Registration Statement filed pursuant to this Section 3.14(a)(2) continuously
effective and usable for the resale of the Registrable Securities covered
thereby for a period of one hundred eighty (180) days from the date on which the
SEC declares such Demand Registration Statement effective, as such period may be
extended pursuant to this Section 3.14(a)(2)(B). The time period for which the
Company is required to maintain the effectiveness of any Demand Registration
Statement shall be extended by the aggregate number of days of all suspension
periods pursuant to Section 3.14(d) occurring with respect to such Demand
Registration Statement.

C. The Company shall be entitled to suspend the use of any effective
Registration Statement under this Section 3.14(a)(2) under the circumstances set
forth in Section 3.14(d).

D. For the avoidance of doubt, the rights provided pursuant to
Section 3.14(a)(2) shall not be exercisable until the Effectiveness Deadline.

(3) Except as provided in Section 3.14(a)(7), any registration (except for any
registration made pursuant to Section 3.14(a)(2)) pursuant to this
Section 3.14(a) shall be effected by means of a shelf registration under the
Securities Act (a “Shelf Registration Statement”) in accordance with the methods
and distribution set forth in the Shelf Registration Statement and Rule 415. If
the Anchor Investors or any other holder of Registrable Securities to whom the
registration rights conferred by the Transaction Documents have been transferred
in compliance with the Transaction Documents intends to distribute any
Registrable Securities by means of an underwritten offering it shall promptly so
advise the Company and the Company shall take all reasonable steps to facilitate
such distribution, including the actions required pursuant to Section 3.14(c).
The lead underwriters in any such distribution shall be selected by the holders
of a majority of the Registrable Securities to be distributed.

(4) If the Company proposes to register any of its securities, whether or not
for its own account (including, without limitation, pursuant to the exercise of
any demand registration rights pursuant to Section 3.14(a)(2)), other than a
registration pursuant to Section 3.14(a)(1), Section 3.14(a)(7) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company shall give prompt written notice to each Anchor Investor and all other
Holders of its intention to effect such a registration (but in no event less
than ten

 

46



--------------------------------------------------------------------------------

(10) Business Days prior to the anticipated filing date) and shall include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within ten (10) Business
Days after the date of the Company’s notice (a “Piggyback Registration”). Any
such person that has made such a written request may withdraw its Registrable
Securities from such Piggyback Registration by giving written notice to the
Company and the managing underwriter, if any, on or before the fifth Business
Day prior to the planned effective date of such Piggyback Registration. The
Company may terminate or withdraw any registration under this Section 3.14(a)(4)
prior to the effectiveness of such registration, whether or not the Anchor
Investors or any other Holders have elected to include Registrable Securities in
such registration.

(5) If the registration referred to in Section 3.14(a)(4) is proposed to be
underwritten, the Company shall so advise the Anchor Investors and all other
Holders as a part of the written notice given pursuant to Section 3.14(a)(4). In
such event, the right of the Anchor Investors and all other Holders to
registration pursuant to this Section 3.14(a) shall be conditioned upon such
persons’ participation in such underwriting and the inclusion of such persons’
Registrable Securities in the underwriting, and each such person shall (together
with the Company and the other persons distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Company.
If any participating person disapproves of the terms of the underwriting, such
Person may elect to withdraw therefrom by written notice to the Company, the
managing underwriter and the Anchor Investors.

(6) In the event (x) that any of the Additional Investors exercises “piggyback”
registration rights under the Additional Agreements in connection with an Anchor
Investor’s exercise of its demand registration rights pursuant to
Section 3.14(a)(2), (y) that the Company grants “piggyback” registration rights
to one or more third parties to include their securities in an underwritten
offering under the Shelf Registration Statement pursuant to Section 3.14(a)(1)
or (z) that a Piggyback Registration under Section 3.14(a)(4) relates to an
underwritten offering, and in any such case the managing underwriters advise the
Company that in their reasonable opinion the number of securities requested to
be included in such offering exceeds the number which can be sold without
adversely affecting the marketability of such offering (including an adverse
effect on the per share offering price), the Company shall include in such
registration or prospectus only such number of securities that in the reasonable
opinion of such underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities shall be so included in the following order of
priority: (i) first, solely in the case of a Piggyback Registration under
Section 3.14(a)(4) relating to a primary offering on behalf of the Company, any
securities the Company proposes to sell for its own account, (ii) second, Common
Stock and other securities of the Company issued to the Treasury, (iii) third,
Registrable Securities of the Anchor Investors and all other Holders who have
requested registration of Registrable Securities pursuant to the Additional
Agreements, Section 3.14(a)(1) or Section 3.14(a)(4), as applicable, pro rata on
the basis of the aggregate number of such securities or shares owned by each
such person and (iv) fourth, any other securities of the Company that have been
requested to be so included, subject to the terms of the Transaction Documents.

 

47



--------------------------------------------------------------------------------

(7) In addition to any Shelf Registration Statement, the Company shall prepare
and file with the SEC, and use its reasonable best efforts thereafter to cause
to be effective, registration statements permitting the sale and distribution in
an underwritten offering of up to that number of Registrable Securities equal,
in each case, to 25% of the Registrable Securities outstanding as of the First
Closing Date (as to each such underwritten offering, the “Offering Ceiling”)
(i) first, as soon as practicable after the date twelve months after the First
Closing Date (the “First Secondary Offering Registration”), and (ii) second, as
soon as practicable after the date twelve months after the closing of the First
Secondary Offering Registration (the “Second Secondary Offering Registration”
and, together with the First Secondary Offering Registration, the “Secondary
Offering Registrations”, each a “Secondary Offering Registration”). Each such
offering shall be underwritten by one or more managing underwriters selected by
the holders of a majority of the Registrable Securities to be distributed, and
shall be effected on a “best efforts” basis unless otherwise agreed by the
Company, Holders of a majority of the Registrable Securities to be distributed
and the managing underwriters of such registration. With respect to each
Secondary Offering Registration, the Company shall give prompt written notice to
the Anchor Investors of its intention to effect such Secondary Offering
Registration (but, in each case, no less than ten Business Days prior to the
anticipated filing date), and shall include in such Secondary Offering
Registration all Registrable Securities with respect to which the Company has
received a written request for inclusion therein from an Anchor Investor within
five (5) Business Days of the Company’s notice pursuant to this
Section 3.14(a)(7); provided, that CapGen and the Anchor Investors shall only be
permitted to participate in the Second Secondary Offering Registration. In the
event that the amount of Registrable Securities requested to be included by
Holders in either Secondary Offering Registration exceeds the Offering Ceiling
for such registration, the amount of Registrable Securities requested to be
included therein by each Holder shall be reduced proportionally based on its pro
rata ownership of the Registrable Securities as of the First Closing Date. As to
each Secondary Offering Registration, if the managing underwriters of the
underwritten offering to which it relates advise the Company that in their
reasonable opinion the number of Registrable Securities requested to be included
in such offering (after giving effect to any proportional reduction to a level
not in excess of the Offering Ceiling) exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company shall include in
such registration or prospectus only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities shall be so included in the following order of
priority: (i) first, Common Stock and other securities of the Company issued to
the Treasury, (ii) second, Registrable Securities of the Anchor Investors and
all other Holders, pro rata on the basis of the aggregate number of such
securities or shares owned by each such Person and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of the Transaction Documents.

(8) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities under Section 3.14(a)(1), the Company shall
(i) register the resale of the Registrable Securities on another appropriate
form, including, without limitation, Form S-1 and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Shelf
Registration Statement then in effect until such time as a Shelf Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

 

48



--------------------------------------------------------------------------------

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the Holders selling in such registration pro rata on
the basis of the aggregate number of securities or shares being sold.

(c) Obligations of the Company. The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to not become an ineligible issuer (as
defined in Rule 405 under the Securities Act). In addition, whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:

(1) By 9:30 a.m. New York City time on the first Business Day after the
Effective Date of a Shelf Registration Statement, file a final prospectus with
the SEC, as required by Rule 424(b) under the Securities Act.

(2) Provide to each Holder a copy of any disclosure regarding the plan of
distribution or the selling Holders, in each case, with respect to such Holder,
at least three (3) Business Days in advance of any filing with the SEC of any
registration statement or any amendment or supplement thereto that includes such
information.

(3) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to Section 3.14(c), and keep such registration
statement effective or such prospectus supplement current.

(4) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

(5) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

(6) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided, that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

 

49



--------------------------------------------------------------------------------

(7) Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing (which notice
shall not contain any material non-public information).

(8) Within one Business Day after such event, give written notice to the Holders
(which notice shall not contain any material non-public information):

(A) when any registration statement filed pursuant to Section 3.14(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;

(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

(F) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 3.14(c)(12) cease to be
true and correct.

(9) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 3.14(c)(8)(C) at the earliest practicable time.

(10) Upon the occurrence of any event contemplated by Section 3.14(c)(7) or
3.14(c)(8)(E) and subject to the Company’s rights under Section 3.14(d), the
Company shall promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

50



--------------------------------------------------------------------------------

(11) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).

(12) In the event of an underwritten offering pursuant to Section 3.14(a)(1) or
Section 3.14(a)(4) or conducted pursuant to Section 3.14(a)(7), enter into an
underwriting agreement in customary form, scope and substance and take all such
other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and other
marketing activities), (i) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and the Company Subsidiaries, and
the Shelf Registration Statement, prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in customary
form, substance and scope, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish the underwriters with opinions
of counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (iii) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the applicable registration statement) who have
certified the financial statements included in such registration statement,
addressed to each of the managing underwriter(s), if any, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters, (iv) if an underwriting agreement is entered into, the same
shall contain indemnification provisions and procedures customary in
underwritten offerings, and (v) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.

(13) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information,
in each case, reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.

 

51



--------------------------------------------------------------------------------

(14) Cause all such Registrable Securities to be listed on each securities
exchange on which the same class of securities issued by the Company are then
listed or, if the same class of securities is not then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities of such class to be listed on the NASDAQ Stock Market.

(15) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

(16) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, each Holder of
Registrable Securities shall forthwith discontinue disposition of Registrable
Securities pursuant to such registration statement until such Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice (each such suspension, a “Suspension Period”). No single Suspension
Period shall exceed 30 consecutive days, and during any 365 day period, the
aggregate of all Suspension Periods shall not exceed an aggregate of 60 days.

(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.

(f) Furnishing Information.

(1) Neither the Anchor Investors nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.

(2) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 3.14(c) as to a selling Holder that such selling
Holder, and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.

 

52



--------------------------------------------------------------------------------

(g) Indemnification.

(1) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such Loss is
based solely upon (i) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee
expressly for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii) offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnitee and shall survive the
transfer of the Registrable Securities by the Holders.

(2) If any proceeding shall be brought or asserted against any Indemnitee, such
Indemnitee shall promptly notify the Company in writing, and the Company shall
have the right to assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnitee and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnitee to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have materially and adversely
prejudiced the Company.

An Indemnitee shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitee or Indemnitees
unless: (1) the Company has agreed in writing to pay such fees and expenses;
(2) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnitee in
any such proceeding; or (3) the named parties to any such proceeding (including
any impleaded parties) include both such Indemnitee and the Company, and such
Indemnitee shall have been advised by counsel that a conflict of interest exists
if the same counsel were to represent such Indemnitee and the Company; provided,
that the Company shall not be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnitees. The Company

 

53



--------------------------------------------------------------------------------

shall not be liable for any settlement of any such proceeding effected without
its written consent, which consent shall not be unreasonably withheld, delayed
or conditioned. The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any pending proceeding in respect of which
any Indemnitee is a party, unless such settlement includes an unconditional
release of such Indemnitee from all liability on claims that are the subject
matter of such proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnitee
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 3.14(g)(2)) shall be paid to the Indemnitee, as
incurred, within twenty (20) Business Days of written notice thereof to the
Company; provided, that the Indemnitee shall promptly reimburse the Company for
that portion of such fees and expenses applicable to such actions for which such
Indemnitee is finally judicially determined to not be entitled to
indemnification hereunder). The failure to deliver written notice to the Company
within a reasonable time of the commencement of any such action shall not
relieve the Company of any liability to the Indemnitee under this
Section 3.14(g), except to the extent that the Company is materially and
adversely prejudiced in its ability to defend such action.

(3) If the indemnification provided for in Section 3.14(g)(1) is unavailable to
an Indemnitee with respect to any Losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnitee, on
the other hand, shall be determined by reference to, among other factors,
whether the untrue statement of a material fact or omission to state a material
fact relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and each Holder agree
that it would not be just and equitable if contribution pursuant to this
Section 3.14(g)(3) were determined by pro rata allocation or by any other method
of allocation that does not take account of the equitable considerations
referred to in Section 3.14(g)(1). No Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company if the Company was not guilty
of such fraudulent misrepresentation.

(4) The indemnity and contribution agreements contained in this Section 3.14(g)
are in addition to any liability that the Company may have to the Indemnitees
and are not in diminution or limitation of the indemnification provisions under
Article V of this Agreement.

(h) Assignment of Registration Rights. The rights of each Anchor Investor to
registration of Registrable Securities pursuant to Section 3.14(a) may be
assigned by such Anchor Investor to a transferee or assignee of Registrable
Securities to which (i) there is transferred to such transferee no less than
$1,000,000 in Registrable Securities and (ii) such transfer is permitted under
the terms hereof; provided, however, that the transferor shall, within ten days
after such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the number and type of Registrable
Securities that are being assigned.

 

54



--------------------------------------------------------------------------------

(i) Holdback. With respect to any underwritten offering of Registrable
Securities by the Anchor Investors or other Holders pursuant to this
Section 3.14, the Company agrees not to effect (other than pursuant to such
registration or pursuant to a Special Registration) any public sale or
distribution, or to file any registration statement (other than such
registration or a Special Registration) covering any of its equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the period not to exceed ten days prior and 90 days following
the effective date of such offering or such longer period up to 90 days as may
be requested by the managing underwriter. The Company also agrees to cause each
of its directors and senior executive officers to execute and deliver customary
lockup agreements in such form and for such time period up to 90 days as may be
requested by the managing underwriter. “Special Registration” means the
registration of (i) equity securities and/or options or other rights in respect
thereof solely registered on Form S-4 or Form S-8 (or successor form) or
(ii) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or the Company
Subsidiaries or in connection with dividend reinvestment plans.

(j) Rule 144; Rule 144A Reporting. With a view to making available to the Anchor
Investors and Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

(1) make and keep adequate current public information with respect to the
Company available, as those terms are understood and defined in Rule 144(c)(1)
or any similar or analogous rule promulgated under the Securities Act, at all
times after the effective date of this Agreement;

(2) so long as an Anchor Investor or a Holder owns any Registrable Securities,
furnish to such Anchor Investor or such Holder forthwith upon request: (x) a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act;
(y) a copy of the most recent annual or quarterly report of the Company; and
(z) such other reports and documents as the Anchor Investor or Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities without registration; and

(3) to take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.

(k) As used in this Section 3.14, the following terms shall have the following
respective meanings:

(1) “Effective Date” means the date that the Shelf Registration Statement filed
pursuant to Section 3.14(a)(1) is first declared effective by the SEC.

(2) “Effectiveness Deadline” means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 3.14(a)(1), the
earlier of (i) the 90th calendar day following the First Closing Date and
(ii) the 5th Business Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the SEC that such Shelf Registration Statement
will not be “reviewed” or will not be subject

 

55



--------------------------------------------------------------------------------

to further review; provided, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

(3) “Holder” means the Investors and any other holder of Registrable Securities
to whom the registration rights conferred by the Transaction Documents have been
transferred in compliance with Section 3.14(h) hereof.

(4) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

(5) “Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (a) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or
(b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement.

(6) “Registrable Securities” means (A) all Common Stock held by the Investors
from time to time and the Warrants and (B) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
clause (A) by way of conversion, exercise or exchange thereof or stock dividend
or stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities shall not be
Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they may be immediately
sold pursuant to Rule 144 without limitation thereunder on volume or manner of
sale and without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), (iii) they shall have ceased to be outstanding or (iv) they have
been sold in a private transaction in which the transferor’s rights under the
Transaction Documents are not assigned to the transferee of the securities. No
Registrable Securities may be registered under more than one registration
statement at one time.

(7) “Registration Expenses” means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 3.14, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show,” the reasonable fees and disbursements of
Holders’ Counsel (not to exceed $100,000), and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses and the compensation of regular employees of the Company, which
shall be paid in any event by the Company.

(8) “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415” mean, in each case, such
rule promulgated under the Securities Act (or any successor provision), as the
same shall be amended from time to time.

(9) “SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.

 

56



--------------------------------------------------------------------------------

(10) “Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).

(l) At any time, any holder of Registrable Securities (including any Holder) may
elect to forfeit its rights set forth in this Section 3.14 from that date
forward; provided, that a Holder forfeiting such rights shall nonetheless be
entitled to participate under Sections 3.14(a)(4)-(7) in any Pending
Underwritten Offering to the same extent that such Holder would have been
entitled to if the holder had not withdrawn; and provided, further, that no such
forfeiture shall terminate a Holder’s rights or obligations under
Section 3.14(g) with respect to any prior registration or Pending Underwritten
Offering. “Pending Underwritten Offering” means, with respect to any Holder
forfeiting its rights pursuant to this Section 3.14(l), any underwritten
offering of Registrable Securities in which such Holder has advised the Company
of its intent to register its Registrable Securities either pursuant to
Section 3.14(a)(1), 3.14(a)(4) or 3.14(a)(7) prior to the date of such Holder’s
forfeiture.

(m) The Company and the Holders shall make, no later than the Effectiveness
Deadline, any revisions to the Warrants acceptable to such Holders and necessary
in order to permit a public distribution thereof, including entering into a
customary warrant agreement, appointing a warrant agent and taking such other
steps as will be needed to facilitate such a public distribution.

3.15. Certain Other Transactions.

(a) Prior to the Second Closing, notwithstanding anything in the Transaction
Documents to the contrary, the Company shall not directly or indirectly effect
or cause to be effected any transaction with a third party that would reasonably
be expected to result in a Change in Control unless such third party shall have
provided prior assurance in writing to the Anchor Investors (in a form that is
reasonably satisfactory to the Anchor Investors) that the terms of the
Transaction Documents shall be fully performed (i) by the Company or (ii) by
such third party if it is the successor of the Company or if the Company is its
direct or indirect Subsidiary. For the avoidance of doubt, it is understood and
agreed that, in the event that a Change in Control occurs on or prior to the
Second Closing, the Anchor Investors shall maintain the right under the
Transaction Documents to acquire, pursuant to the terms and conditions of the
Transaction Documents, the Common Stock (or such other securities or property
(including cash) into which the Common Stock may have become exchangeable as a
result of such Change in Control), as if both of the Closings (or the Second
Closing, if the First Closing has already occurred) had occurred immediately
prior to such Change in Control, including, for the avoidance of doubt, the
Common Stock issuable pursuant to the Warrants.

(b) In the event that, at or prior to either Closing, (i) the number of shares
of Common Stock or securities convertible or exchangeable into or exercisable
for shares of Common Stock issued and outstanding is changed as a result of any
reclassification, stock split (including reverse split), stock dividend or
distribution (including any dividend or distribution of securities convertible
or exchangeable into or exercisable for shares of Common Stock), merger, tender
or exchange offer or other similar transaction, (ii) the Company fixes a record
date that is at or prior to the applicable Closing Date for the payment of any
non-stock dividend or distribution on the Common Stock other than any ordinary
cash dividends, then the number of shares of Common Stock to be issued to the
Anchor Investors at the applicable Closing under the Transaction Documents,
together with the applicable implied per share price (and the number of shares
and per share price pursuant to the Rights Offering and the backstop
commitment), shall be equitably adjusted and/or the shares of Common Stock to be
issued to the Anchor Investors at the applicable Closing under the Transaction
Documents shall be equitably substituted with shares of other stock or
securities or property (including cash), in each case, to provide the Anchor

 

57



--------------------------------------------------------------------------------

Investors with substantially the same economic benefit from the Transaction
Documents as the Anchor Investors had prior to the applicable transaction.
Notwithstanding anything in the Transaction Documents to the contrary, in no
event shall the Purchase Price or any component thereof, or the aggregate
percentage of shares to be purchased by any Anchor Investor, be changed by the
foregoing.

(c) Notwithstanding anything in the foregoing, the provisions of this
Section 3.15 shall not be triggered by (i) the transactions contemplated by the
Transaction Documents (other than the reverse stock split and related matters)
or (ii) any issuances of options, restricted stock units or other equity-based
awards granted to newly-appointed directors, employees or consultants of the
Company at or around the same time as the transactions contemplated by the
Transaction Documents to such Persons, including upon exercise of any such
options (not to exceed 2.5% of the Capital Stock of the Company on a
fully-diluted basis).

(d) The reverse stock split contemplated by this Agreement shall not occur prior
to the issuance of the Warrants.

3.16. Articles of Amendment. In connection with the First Closing, the Company
shall file the Articles of Amendment in the Commonwealth of Virginia, and such
Articles of Amendment shall continue to be in full force and effect as of the
First Closing Date and the Second Closing Date.

3.17. Exchange Offers. As soon as practicable following May 23, 2010, the
Company shall prepare and file with the SEC the Schedule TO covering the
Exchange Offers. The Company shall use reasonable best efforts to have the
Schedule TO cleared by the SEC. The Company shall, as promptly as practicable
after receipt thereof, provide each of the Anchor Investors copies of any
written comments and advise the Anchor Investors of any oral comments with
respect to the Schedule TO received from the SEC. The Company shall provide each
Anchor Investor with a reasonable opportunity to review and comment on the
Schedule TO, and any amendment thereto, prior to filing with the SEC, and will
provide the Anchor Investors with a copy of all such filings made with the SEC.
Notwithstanding any other provision herein to the contrary, no amendment to the
Schedule TO shall be made without the approval of each Anchor Investor, which
approval shall not be unreasonably withheld or delayed. The Company shall use
its reasonable best efforts to take any action required to be taken under any
applicable state securities laws in connection with the Exchange Offers. The
Company shall advise the Anchor Investors, promptly after it receives notice
thereof, of the time when the Exchange Offer has become effective, the issuance
of any stop order, the suspension of the qualification of the Common Stock
issuable pursuant to the Exchange Offers for offering or sale in any
jurisdiction, or any request by the SEC for amendment of the Schedule TO. The
Company shall not pay or give, directly or indirectly, any commission or other
remuneration to any Person for soliciting the acquisition of the Series A
Preferred Stock and Series B Preferred Stock or the exchange as contemplated
pursuant to the Exchange Offers. The Board of Directors shall unanimously
recommend to the holders of the Series A Preferred Stock and the Series B
Preferred Stock that such stockholders tender their shares of Series A Preferred
Stock and Series B Preferred Stock into the Exchange Offers.

3.18. Rights Offering.

(a) As promptly as practicable following the First Closing, and subject to
compliance with all applicable Law, including the Securities Act, the Company
shall distribute to each holder of record of Common Stock, including any holders
who received Common Stock pursuant to the Series A Exchange and the Series B
Exchange as of the close of business on the Business Day immediately preceding
the First Closing Date (each, a “Legacy Stockholder”) non-transferable rights
(the “Rights”) to purchase from the Company an amount of Common Shares
calculated pursuant to Section 3.18(b) at a per share purchase price of $0.40
(“Rights Purchase Price”). The transactions described in this Section 3.18,

 

58



--------------------------------------------------------------------------------

including the purchase and sale of Common Shares upon the exercise of Rights and
any commitments to purchase unsubscribed Common Shares in Section 3.18(c), shall
be referred to in this Agreement as the “Rights Offering.” The registration
statement relating to the Rights Offering shall be filed within 15 days after
the First Closing.

(b) Each Right shall entitle a Legacy Stockholder to purchase any whole number
of Common Shares, provided that (i) no Legacy Stockholder shall thereby exceed,
together with any other person with whom such Legacy Stockholder may be
aggregated under applicable Law, 4.9% beneficial ownership of the Company’s
equity securities and (ii) the aggregate purchase price of all Common Shares
purchased in the Rights Offering shall not exceed Forty-Million Dollars
($40,000,000).

(c) In the event the Rights Offering is over-subscribed, subscriptions by Legacy
Stockholders shall be reduced proportionally based on their pro rata ownership
of the Common Stock outstanding as of the close of business on the trading day
immediately preceding the First Closing Date but assuming that the Exchange
Offers shall have occurred on such date.

(d) In the event the Company does not sell at least $20 million in Common Shares
pursuant to the Rights Offering, pursuant to the CapGen Investment Agreement,
CapGen shall purchase that number of Common Shares at the Rights Purchase Price
in an aggregate dollar amount equal to $20 million less the dollar amount of
Common Shares sold to the holders of Rights. In addition, to the extent the
Company determines to offer more than $20 million of Common Shares in the Rights
Offering, but in no event in excess of an aggregate of $40 million of Common
Shares in the Rights Offering (the “Additional Rights Shares”), the Anchor
Investors hereby agree to purchase, on a Pro Rata Basis, any Additional Rights
Shares that are not purchased by holders of the related Rights (“Additional
Unsubscribed Shares”) at the Rights Purchase Price, subject to and
simultaneously with the other Investors’ purchase, and on a Pro Rata Basis, of
the Additional Unsubscribed Shares. Additionally, the Company agrees that the
CapGen Investment Agreement and each Additional Agreement with the Additional
Investors shall include a substantially similar covenant requiring such
Additional Investor to purchase, on a Pro Rata Basis, any Additional
Unsubscribed Shares at the Rights Purchase Price. In no event shall any Anchor
Investor, CapGen or any Additional Investor be required to purchase Additional
Unsubscribed Shares in excess of their respective Pro Rata Basis or such as
would cause any Anchor Investor or CapGen to hold more than 24.9% of the
Company’s outstanding Common Shares or cause any Additional Investor to hold
more than 9.9% of the Company’s outstanding Common Shares. To the extent that
the Rights Offering is not fully sold following the foregoing purchases by
holders of Rights, the Anchor Investors, CapGen and the Additional Investors,
then the Company may offer any remaining Additional Unsubscribed Shares at the
Rights Purchase Price.

(e) As used in Section 3.18(d), “Pro Rata Basis” with respect to each Investor
means a commitment by that Investor to purchase that number of Additional
Unsubscribed Shares equal to the total number of Additional Unsubscribed Shares
multiplied by a fraction, the numerator of which is the number of Common Shares
purchased by such Investor in connection with the Investment or the Other
Private Placements, as the case may be, and the denominator of which is the
total aggregate number of Common Shares purchased by all Investors in connection
with the Investment and the Other Private Placements, subject to the limitations
set forth in the last sentence of Section 3.18(d) above.

ARTICLE IV

TERMINATION

4.1. Termination. This Agreement may be terminated prior to the First Closing:

(a) by mutual written agreement of the Company and each of the Anchor Investors;

 

59



--------------------------------------------------------------------------------

(b) by any party, upon written notice to the other parties, in the event that
the First Closing does not occur on or before October 29, 2010; provided,
however, that the right to terminate this Agreement pursuant to this
Section 4.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the First Closing to occur on or prior to such date;

(c) by an Anchor Investor, upon written notice to the Company and the other
Anchor Investor, if (i) there has been a breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 1.2(d)(2)(A) would not be satisfied and (ii) such
breach or condition is not curable or, if curable, is not cured prior to the
date that would otherwise be the First Closing Date in absence of such breach or
condition; provided that this Section 4.1(c) shall only apply if such Anchor
Investor is not in material breach of any of the terms of this Agreement;

(d) by the Company, upon written notice to the Anchor Investors, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
an Anchor Investor in this Agreement, or any such representation and warranty
shall have become untrue after the date of this Agreement, such that
Section 1.2(d)(3)(A) would not be satisfied and (ii) such breach or condition is
not curable or, if curable, is not cured prior to the date that would otherwise
be the First Closing Date in absence of such breach or condition; provided that
this Section 4.1(d) shall only apply if the Company is not in material breach of
any of the terms of this Agreement;

(e) by any party, upon written notice to the other parties, in the event that
any Governmental Entity shall have issued any order, decree or injunction or
taken any other action restraining, enjoining or prohibiting any of the
transactions contemplated by this Agreement, and such order, decree, injunction
or other action shall have become final and nonappealable;

(f) by an Anchor Investor, upon written notice to the Company and the other
Anchor Investor, if such Anchor Investor or any of its Affiliates receives
written notice from or is otherwise advised by, the Federal Reserve that the
Federal Reserve will not grant (or intends to rescind or revoke if previously
granted) any of the written confirmations or determinations referred to in
Section 1.2(d)(2)(D); or

(g) by the Company, upon written notice to the Anchor Investors, if the Company
receives written notice from or is otherwise advised by the Federal Reserve that
the Federal Reserve will not grant (or intends to rescind or revoke if
previously granted) any of the written confirmations or determinations referred
to in Section 1.2(d)(2)(D).

4.2. Effects of Termination. In the event of any termination of the Transaction
Documents as provided in Section 4.1, this Agreement (other than Section 3.3 and
Article VI of this Agreement, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided that
nothing herein shall relieve any party from liability for fraud or willful
breach of this Agreement.

 

60



--------------------------------------------------------------------------------

ARTICLE V

INDEMNITY

5.1. Indemnification by the Company.

(a) (a) After the First Closing, and subject to Sections 5.1, 5.3 and 5.4, the
Company shall indemnify, defend and hold harmless to the fullest extent
permitted by Law the Carlyle Anchor Investor and its Affiliates, and their
successors and assigns, officers, directors, partners, members and employees, as
applicable, (the “Carlyle Investor Indemnified Parties”) and the Anchorage
Anchor Investor and its Affiliates, and their successors and assigns, officers,
directors, partners, members and employees, as applicable, (the “Anchorage
Investor Indemnified Parties” and, together with the Carlyle Investor
Indemnified Parties, the “Anchor Investor Indemnified Parties”) against, and
reimburse any of the Anchor Investor Indemnified Parties for:

(1) all Losses that any of the Anchor Investor Indemnified Parties may at any
time suffer or incur, or become subject to as a result of or in connection with
the inaccuracy or breach of any representation or warranty made by the Company
in this Agreement or any certificate delivered pursuant hereto or as a result of
or in connection with any breach or failure by the Company to perform any of
their covenants or agreements contained in this Agreement; and

(2) any action, suit, claim, proceeding or investigation by any stockholder of
the Company or any other Person relating to this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby
(including the Investment, the Other Private Placements, the TARP Exchange, the
Exchange Offers and the Rights Offering).

(b) Notwithstanding anything to the contrary contained herein, the Company shall
not be required to indemnify, defend or hold harmless any of the Carlyle
Investor Indemnified Parties against, or reimburse any of the Carlyle Investor
Indemnified Parties for any Losses pursuant to Section 5.1(a)(1)(A) (other than
Losses arising out of the inaccuracy or breach of any Company Specified
Representations) (i) with respect to any claim (or series of related claims
arising from the same underlying facts, events or circumstances) unless such
claim (or series of related claims arising from the same underlying facts,
events or circumstances) involves Losses in excess of $100,000 (nor shall any
such claim or series of related claims that do not meet the $100,000 threshold
be applied to or considered for purposes of calculating the aggregate amount of
the Losses by any of the Carlyle Investors Indemnified Parties for which the
Company has responsibility under clause (ii) of this Section 5.1(b)); and
(ii) until the aggregate amount of the Carlyle Investor Indemnified Parties’
Losses for which the Carlyle Investor Indemnified Parties are finally determined
to be otherwise entitled to indemnification under Section 5.1(a)(1)(A) exceeds
one percent (1)% of such Carlyle Anchor Investor’s aggregate purchase price paid
to the Company pursuant to Section 1.1 hereof (the “Carlyle Deductible”), after
which the Company shall be obligated for all of the Carlyle Investor Indemnified
Parties’ Losses for which the Carlyle Investor Indemnified Parties are finally
determined to be otherwise entitled to indemnification under
Section 5.1(a)(1)(A) that are in excess of such Carlyle Deductible.
Notwithstanding anything to the contrary contained herein, the Company shall not
be required to indemnify, defend or hold harmless the Carlyle Investor
Indemnified Parties against, or reimburse the Carlyle Investor Indemnified
Parties for, any Losses pursuant to Section 5.1(a)(1)(A) in a cumulative
aggregate amount exceeding the aggregate purchase price paid by the relevant
Carlyle Anchor Investor to the Company pursuant to Section 1.1 hereof (other
than Losses arising out of the inaccuracy or breach of any Company Specified
Representations).

 

61



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the Company shall
not be required to indemnify, defend or hold harmless any of the Anchorage
Investor Indemnified Parties against, or reimburse any of the Anchorage Investor
Indemnified Parties for any Losses pursuant to Section 5.1(a)(1)(A) (other than
Losses arising out of the inaccuracy or breach of any Company Specified
Representations) (i) with respect to any claim (or series of related claims
arising from the same underlying facts, events or circumstances) unless such
claim (or series of related claims arising from the same underlying facts,
events or circumstances) involves Losses in excess of $100,000 (nor shall any
such claim or series of related claims that do not meet the $100,000 threshold
be applied to or considered for purposes of calculating the aggregate amount of
the Losses by any of the Anchorage Investor Indemnified Parties for which the
Company has responsibility under clause (ii) of this Section 5.1(c) below); and
(ii) until the aggregate amount of the Anchorage Investor Indemnified Parties’
Losses for which the Anchorage Investor Indemnified Parties are finally
determined to be otherwise entitled to indemnification under
Section 5.1(a)(1)(A) exceeds one percent (1)% of such Anchorage Anchor
Investor’s aggregate purchase price paid to the Company pursuant to Section 1.1
hereof (the “Anchorage Deductible”), after which the Company shall be obligated
for all of the Anchorage Investor Indemnified Parties’ Losses for which the
Anchorage Investor Indemnified Parties are finally determined to be otherwise
entitled to indemnification under Section 5.1(a)(1)(A) that are in excess of
such Anchorage Deductible. Notwithstanding anything to the contrary contained
herein, the Company shall not be required to indemnify, defend or hold harmless
the Anchorage Investor Indemnified Parties against, or reimburse the Anchorage
Investor Indemnified Parties for, any Losses pursuant to Section 5.1(a)(1)(A) in
a cumulative aggregate amount exceeding the aggregate purchase price paid by the
relevant Anchorage Anchor Investor to the Company pursuant to Section 1.1 hereof
(other than Losses arising out of the inaccuracy or breach of any Company
Specified Representations).

(d) For purposes of Section 5.1(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality,” “Knowledge”, “Material Adverse Effect,” or similar
qualifications.

5.2. Indemnification by the Anchor Investors.

(a) After the First Closing and subject to Sections 5.2, 5.3 and 5.4, the Anchor
Investors shall indemnify, defend and hold harmless to the fullest extent
permitted by Law the Company against, and reimburse the Company for, all Losses
that the Company may at any time suffer or incur, or become subject to (1) as a
result of or in connection with the inaccuracy or breach of any representation
or warranty made by the Anchor Investors in this Agreement or (2) as a result of
or in connection with any breach or failure by the Anchor Investors to perform
any of their covenants or agreements contained in this Agreement.

(b) Notwithstanding anything to the contrary contained herein, no Anchor
Investor shall be required to indemnify, defend or hold harmless the Company
against, or reimburse the Company (1) for Losses for which the Company would be
required to indemnify the Anchor Investor Indemnified Parties pursuant to
Section 5.1(a)(1)(B) or (2) for any Losses pursuant to Section 5.2(a)(1) (other
than Losses arising out of the inaccuracy or breach of any Anchor Investors
Specified Representations) (i) with respect to any claim (or series of related
claims arising from the same underlying facts, events or circumstances) unless
such claim (or series of related claims arising from the same underlying facts,
events or circumstances) involves Losses in excess of $100,000 of the purchase
price paid by such Anchor Investor pursuant to Section 1.1 hereof (nor shall any
such claim or series of related claims that do not meet the $100,000 threshold
be applied to or considered for purposes of calculating the aggregate amount of
the Company’s Losses for which the Anchor Investors has responsibility under
clause (ii) of this Section 5.2(b)); and (ii) until the aggregate amount of the
Company’s Losses for which the Company are finally determined to be otherwise
entitled to indemnification under Section 5.2(a)(1) exceeds one

 

62



--------------------------------------------------------------------------------

percent (1)% of such Anchor Investor’s aggregate purchase price paid to the
Company pursuant to Section 1.1 hereof (the “Company Deductible”), after which
the Anchor Investors shall be obligated for all of the Company’s Losses for
which the Company is finally determined to be otherwise entitled to
indemnification under Section 5.2(a)(1) that are in excess of such Company
Deductible. Notwithstanding anything to the contrary contained herein, neither
Anchor Investor shall be required to indemnify, defend or hold harmless the
Company against, or reimburse the Company for, any Losses pursuant to
Section 5.2(a)(1) in a cumulative aggregate amount exceeding the aggregate
purchase paid by such Anchor Investor to the Company pursuant to Section 1.1
hereof (other than Losses arising out of the inaccuracy or breach of any of such
Anchor Investor Specified Representations).

(c) For purposes of Section 5.2(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality” or similar qualifications.

5.3. Notification of Claims.

(a) Any Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought hereunder, including any pending or threatened
claim or demand by a third party that the Indemnified Party has determined has
given or could reasonably give rise to a right of indemnification under this
Agreement (including a pending or threatened claim or demand asserted by a third
party against the Indemnified Party) (each, a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or demand; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Agreement except to the extent that the Indemnifying Party is
materially prejudiced by such failure. The parties agree that notices for claims
in respect of a breach of a representation, warranty, covenant or agreement must
be delivered prior to the expiration of any applicable survival period specified
in Section 6.1 for such representation, warranty, covenant or agreement;
provided, that if, prior to such applicable date, a party hereto shall have
notified the other parties hereto in accordance with the requirements of this
Section 5.3(a) of a claim for indemnification under this Agreement (whether or
not formal legal action shall have been commenced based upon such claim), such
claim shall continue to be subject to indemnification in accordance with this
Agreement notwithstanding the passing of such applicable date.

(b) Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 5.3(a) in respect of a Third Party Claim, the Indemnifying
Party may, by notice to the Indemnified Party delivered within twenty
(20) Business Days of the receipt of notice of such Third Party Claim, assume
the defense and control of any Third Party Claim, with its own counsel and at
its own expense, but shall allow the Indemnified Party a reasonable opportunity
to participate in the defense of such Third Party Claim with its own counsel and
at the Indemnifying Party’s expense (except that the Indemnifying party shall
only be liable for the reasonable fees and expenses of one law firm for all of
the Indemnified Parties). The Indemnified Party may take any actions reasonably
necessary to defend such Third Party Claim prior to the time that it receives a
notice from the Indemnifying Party as contemplated by the immediately preceding
sentence. The Company or the Anchor Investors (as the case may be) shall, and
shall cause each of their Affiliates and representatives to, cooperate fully
with the Indemnifying Party in the defense of any Third Party Claim. The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld), consent to a
settlement, compromise or discharge of, or the entry of any judgment arising
from, any Third Party Claim, unless such settlement, compromise, discharge or
entry of any judgment does not involve any finding or admission of any violation
of Law or admission of any wrongdoing by the Indemnified Party, and the
Indemnifying Party shall (i) pay or cause to be paid all amounts arising out of
such settlement or judgment concurrently with the effectiveness of such
settlement or judgment (unless otherwise provided

 

63



--------------------------------------------------------------------------------

in such judgment), (ii) not encumber any of the material assets of any
Indemnified Party or agree to any restriction or condition that would apply to
or materially adversely affect any Indemnified Party or the conduct of any
Indemnified Party’s business and (iii) obtain, as a condition of any settlement,
compromise, discharge, entry of judgment (if applicable), or other resolution, a
complete and unconditional release of each Indemnified Party from any and all
liabilities in respect of such Third Party Claim. The Indemnified Party shall
not settle, compromise or consent to the entry of any judgment with respect to
any claim or demand for which it is seeking indemnification from the
Indemnifying Party or admit to any liability with respect to such claim or
demand without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed).

(c) In the event any Indemnifying Party receives a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 5.3(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within twenty (20) Business Days following its receipt of such notice
whether the Indemnifying Party disputes its liability to the Indemnified Party
under this agreement. The Indemnified Party shall reasonably cooperate with and
assist the Indemnifying Party in determining the validity of any such claim for
indemnity by the Indemnified Party.

5.4. Indemnification Payment. In the event a claim or any Action for
indemnification hereunder has been finally determined, the amount of such final
determination shall be paid (a) if the Indemnified Party is an Anchor Investor,
by the Company to the Indemnified Party and (b) if the Indemnified Party is the
Company, by the Anchor Investors to the Indemnified Party, in each case on
demand in immediately available funds; provided, however, that any reasonable
and documented out-of-pocket expenses incurred by the Indemnified Party as a
result of such claim or Action shall be reimbursed promptly by the Indemnifying
Party upon receipt of an invoice describing such costs incurred by the
Indemnified Party. A claim or an Action, and the liability for and amount of
damages therefor, shall be deemed to be “finally determined” for purposes of
this Agreement when the parties hereto have so determined by mutual agreement
or, if disputed, when a final non-appealable governmental order has been entered
into with respect to such claim or Action.

5.5. Exclusive Remedies. Except as set forth in this Agreement, the other
Transaction Documents and any other documents delivered in connection with the
First Closing of the transactions contemplated by the Transaction Documents, the
Company and its representatives make no representation or warranty, expressed or
implied, at law or in equity, in respect of the Company or the Company’s
business or prospects; and any and all other representations and warranties made
by the Company or its representatives are deemed to have been superseded by this
Agreement and do not survive. The Anchor Investors acknowledge and agree that
they are relying solely on their own investigations and the representations and
warranties contained in this Agreement, the other Transaction Documents, and the
other documents delivered in connection with the First Closing in deciding to
enter into this Agreement and consummate the First Closing. Without limiting the
previous two sentences, each party hereto acknowledges and agrees that following
the First Closing, the indemnification provisions hereunder shall be the sole
and exclusive remedies of the parties hereto for any breach of the
representations, warranties or covenants contained in the this Agreement. No
investigation of the Company by any Anchor Investor, or by the Company of any
Anchor Investor, whether prior to or after May 23, 2010, shall limit any
Indemnified Party’s exercise of any right hereunder or be deemed to be a waiver
of any such right. The parties agree that any indemnification payment made
pursuant to this Agreement shall be treated as an adjustment to the Purchase
Price for Tax purposes, unless otherwise required by Law.

 

64



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1. Survival. The representations and warranties of the parties hereto
contained in this Agreement shall survive in full force and effect until the
date that is eighteen (18) months after the First Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period), at which time they shall terminate and no claims shall be
made for indemnification under Section 5.1 or Section 5.2, as applicable, for
breaches of representations or warranties thereafter, except the Company
Specified Representations (other than the representations and warranties made in
Section 2.2(z), which shall survive until sixty (60) days following the
expiration of the applicable statute of limitations) and the Anchor Investor
Specified Representations shall survive the First Closing indefinitely. The
covenants and agreements set forth in this Agreement shall survive until the
earliest of the duration of any applicable statute of limitations or until
performed or no longer operative in accordance with their respective terms.

6.2. Expenses. At the First Closing, provided the condition set forth in
Section 1.2(d)(2)(J) has been satisfied, the Company shall reimburse each Anchor
Investor promptly, upon receipt of invoices from such Anchor Investor, for all
reasonable and documented out-of-pocket expenses incurred by such Anchor
Investor and its Affiliates in connection with its due diligence investigation
of the Company and the transactions contemplated by the Transaction Documents,
the preparation, negotiation and enforcement of the Transaction Documents, and
the filing or pursuit of any Governmental Consent required in connection with
the foregoing (including, but not limited to, all fees and expenses of
attorneys, consultants, accounting, financial and other advisors) incurred by or
on behalf of the Anchor Investors or their Affiliates in connection with the
transactions contemplated by the Transaction Documents. Except as provided in
the foregoing sentence and in the Carlyle Investor Letter with respect to the
Carlyle Anchor Investor and in the Anchorage Investor Letter with respect to the
Anchorage Anchor Investor, each party will pay their own costs and expenses in
connection with this Agreement and the transactions contemplated hereby.

6.3. Other Definitions. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.

(a) the term “Agency” means the Federal Housing Administration, the Federal Home
Loan Mortgage Corporation, the Farmers Home Administration (now known as Rural
Housing and Community Development Services), the Federal National Mortgage
Association, the Federal National Mortgage Association, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(i) determine any investment, origination, lending or servicing requirements
with regard to mortgage loans originated, purchased or serviced by the Company
or (ii) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including state and local housing finance authorities;

(b) the term “Affiliate” means, with respect to any Person, any Person directly
or indirectly controlling, controlled by or under common control with, such
other Person provided that no security holder of the Company shall be deemed to
be an Affiliate of any other security holder or of the Company or any of its
Subsidiaries solely by reason of any investment in the Company. For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) when used with respect to any
Person, means the possession, directly or indirectly, of the power to cause the
direction of management or policies of such Person, whether through the
ownership of voting securities by contract or otherwise;

 

65



--------------------------------------------------------------------------------

(c) the term “Anchorage Anchor Investor” means ACMO-HR, L.L.C.;

(d) the term “Anchorage Designated Director” means, the Person designated by the
Anchorage Anchor Investor to be nominated and elected as a member of the Board
of Directors;

(e) the term “Articles of Amendment” means the General Articles of Amendment,
the Preferred Stock Articles of Amendment and any other amendments to the
Company’s Articles of Incorporation that may be required pursuant to the
transactions contemplated by the Transaction Documents;

(f) the term “Board of Directors” means the Board of Directors of the Company;

(g) the term “Business Day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or in the State of Virginia generally are authorized or
required by Law or other governmental actions to close;

(h) the term “CapGen” means CapGen Capital Group VI LP.

(i) the term “CapGen Investment Agreement” means the Amended and Restated
Investment Agreement, dated as of August 11, 2010 by and between the Company and
CapGen.

(j) the term “Capital Stock” means capital stock or other type of equity
interest in (as applicable) a Person;

(k) the term “Carlyle Anchor Investor” means Carlyle Global Financial Services
Partners, L.P.;

(l) the term “Carlyle Designated Director” means, the Person designated by the
Carlyle Anchor Investor to be nominated and elected as a member of the Board of
Directors;

(m) the term “Change in Control” means, with respect to the Company, the
occurrence of any one of the following events:

A. any person is or becomes a beneficial owner (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), other than the Investors and their
Affiliates, directly or indirectly, of 20% of the aggregate voting power of the
voting securities; provided, however, that the event described in this clause
(2) will not be deemed a Change in Control by virtue of any holdings or
acquisitions: (i) by the Company or any of its Subsidiaries, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Subsidiaries; provided that such holdings or acquisitions by any
such plan (other than any plan maintained under Section 401(k) of the Internal
Revenue Code of 1986, as amended) do not exceed 20% of the then outstanding
voting securities, (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) pursuant to a Non-Qualifying
Transaction;

B. the consummation of a merger, consolidation, statutory share exchange or
similar transaction that requires adoption by the Company’s stockholders (a
“Business

 

66



--------------------------------------------------------------------------------

Combination”), unless immediately following such Business Combination: (x) more
than 50% of the total voting power of the corporation resulting from such
Business Combination (the “Surviving Corporation”), or, if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
(as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act),
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by voting securities that
were outstanding immediately before such Business Combination (or, if
applicable, is represented by shares into which such voting securities were
converted pursuant to such Business Combination), and (y) at least a majority of
the members of the board of directors of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Directors at the time the Company’s
Board of Directors approved the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (x) and (y) above will be deemed a “Non-Qualifying
Transaction”);

C. the stockholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all of the Company’s assets; or

D. a majority of the members of the Board of Directors are not Continuing
Directors; provided that the changes to the membership of the Board of Directors
pursuant to Section 3.5 herein shall not be considered a Change of Control;

(n) the term “Code” means the Internal Revenue Code of 1986, as amended;

(o) the term “Company Specified Representations” means the representations and
warranties made in Section 2.2(a), Section 2.2(c), Section 2.2(d)(1),
Section 2.2(z), and Section 2.2(cc);

(p) the term “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors who (i) was a member of the Board of Directors
on the date of this Agreement or (ii) was nominated for election or elected to
the Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such new
director’s nomination or election;

(q) the term “Disclosure Schedule” shall mean a schedule delivered, on or prior
to May 23, 2010, by (i) each Anchor Investor to the Company and (ii) the Company
to each Anchor Investor setting forth, among other things, items the disclosure
of which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to such Anchor Investor, or to one or
more covenants contained in Article III;

(r) The term “Environmental Laws” means all federal, state or local laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, Laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment;

(s) the term “GAAP” means United States generally accepted accounting principles
and practices as in effect from time to time;

 

67



--------------------------------------------------------------------------------

(t) the term “General Articles of Amendment” means the amendments to Company’s
Articles of Incorporation required to effect General Stockholder Proposals,
pursuant to the Articles of Amendment attached hereto as Exhibit G;

(u) the term “Governmental Consent” means any notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, or the expiration or
termination of any statutory waiting periods, including the expiration or
termination of any applicable waiting period under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder (the “HSR Act”);

(v) the term “Governmental Entity” means any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization;

(w) the term “Insurer” means a Person who insures or guarantees for the benefit
of the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Company,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral;

(x) the term “Knowledge” of the Company and words of similar import mean the
knowledge of any directors, executives or other employees of the Company listed
on Schedule I hereto;

(y) the term “Anchor Investor Specified Representations” means the
representations and warranties made in Section 2.3(a), Section 2.3(b)A,
Section 2.3(d) and Section 2.3(e);

(z) the term “Loan Investor” means any Person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or a security backed by or representing an interest in any such
mortgage loan;

(aa) the term “Losses” means any and all losses, damages, reasonable costs,
reasonable expenses (including reasonable attorneys; fees and disbursements),
liabilities, settlement payments, awards, judgments, fines, obligations, claims,
and deficiencies of any kind, excluding exemplary and punitive damages;

(bb) the term “Person” means any individual, firm, corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company, Governmental Entity or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity;

(cc) the term “Proxy Statement” means a proxy statement related to the
transactions contemplated by the Transaction Documents;

(dd) the term “Rule 144” means such rule promulgated under the Securities Act
(or any successor provision), as the same shall be amended from time to time;

(ee) the term “Schedule TO” means a tender offer statement under Section 3(e)(1)
of the Exchange Act on Schedule TO-I and all amendments, with respect to the
Exchange Offer, in each case including the document, all exhibits thereto and
any document incorporated by reference therein;

 

68



--------------------------------------------------------------------------------

(ff) the term “Series A Exchange” means the exchange offer pursuant to which the
Series A Preferred Stock shall be exchanged for Common Stock pursuant to the
terms and conditions of such exchange offer made by the Company to each of the
holders of Series A Preferred Stock;

(gg) the term “Series A Stockholder Proposal” means the amendments proposed to
be made to the Series A Preferred Stock as contemplated by the Transaction
Documents;

(hh) the term “Series B Exchange” means the exchange offer pursuant to which the
Series B Preferred Stock shall be exchanged for Common Stock pursuant to the
terms and conditions of such exchange offer made by the Company to each of the
holders of Series B Preferred Stock;

(ii) the term “Series B Stockholder Proposal” means amendments proposed to be
made to the Series A Preferred Stock as contemplated by the Transaction
Documents;

(jj) the term “Stockholder Proposals” means the Series A Stockholder Proposals,
the Series B Stockholder Proposals and the General Stockholder Proposals;

(kk) the term “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such Person or a Subsidiary of such Person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such Person and/or one or more Subsidiaries thereof;

(ll) the term “Tax” or “Taxes” means all United States federal, state, local or
foreign income, profits, estimated, gross receipts, windfall profits, severance,
property, intangible property, occupation, production, sales, use, license,
excise, emergency excise, franchise, capital gains, capital stock, employment,
withholding, transfer, stamp, payroll, goods and services, value added,
alternative or add-on minimum tax, or any other tax, custom, duty or
governmental fee, or other like assessment or charge of any kind whatsoever,
together with any interest, penalties, fines, related liabilities or additions
to tax that may become payable in respect thereof imposed by any Governmental
Entity, whether or not disputed;

(mm) the term “Tax Return” shall mean any return, declaration, report or similar
statement required to be filed with respect any Taxes (including any attached
schedules), including, without limitation, any information return, claim or
refund, amended return and declaration of estimated Tax;

(nn) the term “Transaction Documents” means this Agreement, the Equity
Commitment Letter, the Additional Agreements, the Treasury Letter, the Exchange
Agreement, the Other Private Placement documents, the Exchange Offer documents,
the Carlyle Investor Letter, the Anchorage Investor Letter, the Davidson
Investor Letter, the Fir Tree Investor Letter and the Rights Offering documents,
as the same may be amended or modified from time to time;

(oo) the word “or” is not exclusive;

(pp) the words “including,” “includes,” “included” and “include” are deemed to
be followed by the words “without limitation”;

 

69



--------------------------------------------------------------------------------

(qq) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(rr) all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit and schedule references not attributed to a particular document shall be
references to such exhibits and schedules to this Agreement.

6.4. Independent Nature of Anchor Investors’ Obligations and Rights. The
obligations of each Anchor Investor under any Transaction Document are several
and not joint with the obligations of any other Investor, and no Anchor Investor
shall be responsible in any way for the performance of the obligations of any
other Investor under any Transaction Document. The decision of each Anchor
Investor (other than those Anchor Investors that are Affiliates of each other)
to purchase the Common Shares pursuant to the Transaction Documents has been
made by such Anchor Investor independently of any other non-affiliated Investor
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company,
which may have been made or given by any other non-affiliated Investor or by any
agent or employee of any other non-affiliated Investor, and no Anchor Investor
and any of its agents or employees shall have any liability to any other
Investor (or any other Person) relating to or arising from any such information,
materials, statement or opinions. Nothing contained in the Transaction
Documents, and no action taken by any Anchor Investor pursuant hereto or
thereto, shall be deemed to constitute the Anchor Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Anchor Investors are in any way acting in concert or as a
group, and the Company will not assert any such claim with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Anchor Investor (other than those that are Affiliates of such Anchor Investor)
confirms that it has independently participated in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors
and no other non-affiliated Anchor Investor has acted as agent for such Anchor
Investor in connection with making its investment hereunder and that no
non-affiliated Investor will be acting as agent of such Anchor Investor (and its
Affiliates) in connection with monitoring its investment in the Common Shares or
enforcing its rights under the Transaction Documents. Each Anchor Investor shall
be entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of the Transaction Documents, and it shall
not be necessary for any other Anchor Investor to be joined as an additional
party in any proceeding for such purpose. It is expressly understood and agreed
that each provision contained in this Agreement is between the Company and an
Anchor Investor, solely, and not between the Company and the Anchor Investors
collectively and not between and among the Anchor Investors.

6.5. Amendment and Waivers. The conditions to each party’s obligation to
consummate each Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by Law. No amendment
or waiver of any provision of this Agreement will be effective against any party
hereto unless it is in a writing signed by a duly authorized officer of such
party that makes express reference to the provision or provisions subject to
such amendment or waiver.

6.6. Amendment and Restatement of Original Investment Agreement. The parties
agree that, effective as of the Modification Date (defined below), (a)
the Original Investment Agreement and the Amended and Restated Investment
Agreement shall be amended in their entirety by replacing such agreements with
the provisions of this Agreement and the Original Investment Agreement and the
Amended and Restated Investment Agreement shall be of no further force and
effect. Modification Date shall mean the date on which occurs the execution and
delivery by all parties of (i) this Agreement, (ii) the second amendment and
restatement of the Securities Purchase Agreement, dated as of August 11,

 

70



--------------------------------------------------------------------------------

2010, by and among the Company and the purchasers signatory thereto (the
“Minority Investors Agreement”), (iii) the CapGen Investment Agreement, and
(iv) such other modifications of the other Transaction Agreements as is mutually
agreed by the Anchor Investors, the Company and CapGen.

6.7. Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

6.8. Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of New York applicable to contracts made
and to be performed entirely within such State.

6.9. Jurisdiction. The parties hereby agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York sitting in the borough of Manhattan, New York, New York, so long as such
court shall have subject matter jurisdiction over such suit, action or
proceeding or, if it does not have subject matter jurisdiction, in any New York
State court sitting in the borough of Manhattan, New York, New York, and each of
the parties hereby irrevocably consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.11 shall be deemed
effective service of process on such party. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts referred to above for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby.

6.10. WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

6.11. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first Business
Day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

71



--------------------------------------------------------------------------------

(a) If to the Anchor Investors:

(i) if to Carlyle Global Financial Services Partners, L.P.:

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, D.C. 20004-2505

Attn: Randal K. Quarles

Telephone: (202) 729-5185

Fax: (202) 347-1818

with a copy (which copy alone shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Maripat Alpuche

Telephone: (212) 455-2000

Fax: (212) 455-2502

(ii) if to ACMO-HR, L.L.C.:

c/o Anchorage Advisors, L.L.C.

610 Broadway, 6th Floor

New York, New York 10012

Attn: Hal Goltz

Telephone: (212) 432-4600

Fax: (212) 432-4601

with a copy (which copy alone shall not constitute notice):

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

Attn: Thomas C. Janson, Esq.

          Winthrop N. Brown, Esq.

Telephone: (212) 530 5000

Fax: (212) 530-5219

(b) If to the Company:

Hampton Roads Bankshares, Inc.

999 Waterside Dr., Suite 200

Norfolk, Virginia 23510

Attn: Douglas J. Glenn, Esq.

Telephone: (757) 217-3634

Fax: (757) 217-3656

with a copy (which copy alone shall not constitute notice):

Williams Mullen

999 Waterside Dr., Suite 1700

 

72



--------------------------------------------------------------------------------

Norfolk, Virginia 23510

Attn: William A. Old, Jr.

Telephone: (757) 629-0613

Fax: (757) 629-0660

6.12. Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto), the other Transaction Documents, the Confidentiality Agreements and the
letter agreements referred to in Section 6.2 constitute the entire agreement,
and supersede all other prior agreements, understandings, representations and
warranties, inducements or conditions, both written and oral, among the parties,
with respect to the subject matter hereof and thereof.

6.13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each of the Anchor Investors. An Anchor Investor may assign some or
all of its rights hereunder or thereunder without the consent of the Company
(i) to any third party, if in compliance with the Transaction Documents and Law
or (ii) to any Affiliate of such Anchor Investor, and such assignee shall be
deemed to be an Anchor Investor hereunder with respect to such assigned rights
and shall be bound by the terms and conditions of this Agreement that apply to
“Anchor Investors.”

6.14. Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

6.15. Severability. If any provision of this Agreement or the application
thereof to any Person (including the officers and directors of the Anchor
Investors and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

6.16. Third Party Beneficiaries. Nothing contained in this Agreement, expressed
or implied, is intended to confer upon any Person or entity (including, but not
limited to any Additional Investors) other than the parties hereto, any benefit
right or remedies, except that the provisions of Sections 3.5, 3.14, 5.1 and 5.2
shall inure to the benefit of the persons referred to in that Section.

6.17. Public Announcements. Each of the parties hereto will cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to the Transaction Documents and any of the
transactions contemplated hereby and thereby, including any communications to
the employees and customers of the Company and its Affiliates. Without limiting
the foregoing, except as otherwise permitted in the next sentence, no party
hereto will make (and each party will use its best efforts to ensure that its
Affiliates and Representatives do not make) any such news release or public
disclosure without first consulting with the other parties hereto and, in each
case, also receiving each other party’s consent (which shall not be unreasonably
withheld or delayed). In the event a party hereto is advised by its outside
legal counsel that a particular disclosure is required by Law, such party shall
be permitted to make such disclosure but shall be obligated to use its
reasonable best efforts to consult with the other parties hereto and take their
comments into account with respect to the content of such disclosure before
issuing such disclosure.

 

73



--------------------------------------------------------------------------------

6.18. Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.

6.19. No Recourse. This Agreement may only be enforced against the named parties
hereto. All claims or causes of action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may be made only against the entities that are expressly identified as
parties hereto or that are subject to the terms hereof, and no past, present or
future director, officer, employee, incorporator, member, manager, partner,
stockholder, Affiliate, agent, attorney or representative of any of the Anchor
Investors or any other party hereto (including any person negotiating or
executing this Agreement on behalf of a party hereto) shall have any liability
or obligation with respect to this Agreement or with respect to any claim or
cause of action, whether in tort, contract or otherwise, that may arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement and the transactions contemplated hereby.

6.20. Consent to Supplemental Waiver. As required pursuant to Section 3 of the
Acknowledgement and Waiver of Directors, attached as Exhibit E to this Agreement
and to be executed by and among the Company, the Anchor Investors and certain
directors of the Company, the Anchor Investors hereby consent to the
supplementing of such waivers as specified in Section 1.2(c)(2)(T) of the CapGen
Investment Agreement.

[Signature page follows]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

HAMPTON ROADS BANKSHARES, INC. By:  

 

  Douglas J. Glenn   Executive Vice President, General Counsel and Chief
Operating Officer

CARLYLE GLOBAL FINANCIAL SERVICES PARTNERS, L.P.

By:   TCG Financial Services, L.P., its general partner By:   Carlyle Financial
Services, Ltd., its general partner By:  

 

  Name:   Title: ACMO-HR, L.L.C. By:   Anchorage Capital Master Offshore, Ltd.,
its sole member By:   Anchorage Advisors, L.L.C., its investment manager By:  

 

  Name:   Title:

[Signature Page to Investment Agreement]